     Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 1 of 46
                                                                       1


 1

 2                        UNITED STATES DISTRICT COURT

 3                       NORTHERN DISTRICT OF CALIFORNIA

 4                              SAN JOSE DIVISION

 5

 6     SPACE DATA CORPORATION,              )   CV-16-3260-BLF
                                            )
 7                        PLAINTIFF,        )   SAN JOSE, CALIFORNIA
                                            )
 8                 VS.                      )   MAY 31, 2019
                                            )
 9     ALPHABET INC., GOOGLE LLC, AND       )   PAGES 1 - 45
       LOON LLC,                            )
10                                          )
                          DEFENDANTS.       )
11

12

13                         TRANSCRIPT OF PROCEEDINGS
                   BEFORE THE HONORABLE BETH LABSON FREEMAN
14                       UNITED STATES DISTRICT JUDGE

15
       A P P E A R A N C E S:
16
       FOR THE PLAINTIFF:        HOSIE RICE LLP
17                               BY: DARRELL ATKINSON
                                 600 MONTGOMERY STREET, 34TH FLOOR
18                               SAN FRANCISCO, CALIFORNIA 94111

19     FOR THE DEFENDANTS:       KEKER, VAN NEST & PETERS LLP
                                 BY: MATTHIAS KAMBER
20                                    MATTHEW WERDEGAR
                                 633 BATTERY STREET
21                               SAN FRANCISCO, CALIFORNIA 94111

22
       OFFICIAL COURT REPORTER:
23                             IRENE L. RODRIGUEZ, CSR, RMR, CRR
                               CERTIFICATE NUMBER 8074
24

25              PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY
                       TRANSCRIPT PRODUCED WITH COMPUTER


                          UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 2 of 46
                                                                                      2


           1     SAN JOSE, CALIFORNIA                            MAY 31, 2019

           2                             P R O C E E D I N G S

           3          (COURT CONVENED AT 9:02 A.M.)

09:02AM    4                THE COURT:    CALLING CASE 16-3260, SPACE DATA

09:02AM    5     CORPORATION VERSUS ALPHABET, ET AL.

09:02AM    6          COUNSEL, PLEASE STATE YOUR APPEARANCES.

09:02AM    7                MR. ATKINSON:    DARRELL ATKINSON FOR PLAINTIFF,

09:02AM    8     SPACE DATA.

09:02AM    9                THE COURT:    HELLO, MR. ATKINSON.     NICE TO SEE YOU.

09:02AM   10                MR. KAMBER:    GOOD MORNING, YOUR HONOR.

09:02AM   11     MATHIAS KAMBER OF KEKER, VAN NEST & PETERS ON BEHALF OF

09:02AM   12     DEFENDANTS.

09:02AM   13                THE COURT:    THANK YOU.   GOOD MORNING.

09:02AM   14                MR. WERDEGAR:    GOOD MORNING, YOUR HONOR.

09:02AM   15     MATTHEW WERDEGAR ALSO OF KEKER, VAN NEST & PETERS ALSO ON

09:02AM   16     BEHALF OF DEFENDANTS.

09:02AM   17                THE COURT:    NICE TO SEE YOU BOTH.     SINCE THIS MOTION

09:02AM   18     WAS FILED IT'S NARROWED SIGNIFICANTLY, OR THESE TWO MOTIONS,

09:02AM   19     BASED UPON MY SUMMARY JUDGMENT ORDER.     I RECOGNIZE THAT A

09:02AM   20     SIGNIFICANT PART OF THE CASE IN THE '193 WAS WRAPPED UP IN THAT

09:02AM   21     ORDER.   BUT I'VE LOOKED AT THE MOTION FOR RECONSIDERATION, AND

09:02AM   22     I GOT THAT RULING OUT JUST SO THAT WE'D KNOW WHAT WE WERE

09:03AM   23     DEALING WITH TODAY.

09:03AM   24          SO LET'S GO FORWARD ON THIS.     I'M ONLY GOING TO BE DEALING

09:03AM   25     WITH THEN SPACE DATA'S MOTION; IS THAT CORRECT, MR. KAMBER?



                                   UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 3 of 46
                                                                                        3


09:03AM    1                 MR. KAMBER:   THAT IS CORRECT, YOUR HONOR.

09:03AM    2                 THE COURT:    OKAY.   EXCUSE ME.    WE WILL, OF COURSE,

09:03AM    3     TERMINATE YOURS AS MOOT BECAUSE OF THE RULING.

09:03AM    4          IT SEEMS TO ME, MR. ATKINSON, THAT YOUR MOTION AS TO

09:03AM    5     DR. HANSMAN AND DR. INGBERMAN REALLY RELY ON THE SAME ISSUE.           I

09:03AM    6     MUST SAY THAT IT'S A CONCERNING ISSUE TO ME, AND I -- SO I

09:03AM    7     THINK WE SHOULD PROBABLY SPEND A LITTLE BIT OF TIME TALKING

09:03AM    8     ABOUT IT.

09:03AM    9                 MR. ATKINSON:   YES, YOUR HONOR.      WOULD YOU LIKE ME

09:03AM   10     TO APPROACH THE PODIUM?

09:03AM   11                 THE COURT:    YES.    SURE.

09:03AM   12                 MR. ATKINSON:   YOUR HONOR, SO IN THIS SITUATION

09:03AM   13     DR. MEYER, THE EXPERT THAT IS BEING REBUTTED, IS A DAMAGES

09:03AM   14     EXPERT.   SHE MAKES REFERENCES TO LIABILITY BUT IT IS

09:04AM   15     ASSUMPTIONS.   IN THOSE ASSUMPTIONS SHE'S CITING TO DISCOVERY

09:04AM   16     RESPONSES, SHE'S CITING TO COMPLAINTS.         IN HER DEPOSITION SHE

09:04AM   17     AFFIRMS THAT ALL SHE'S DOING IS SHE HAS ASSUMED LIABILITY AND

09:04AM   18     SHE'S OPINING ON DAMAGES.

09:04AM   19                 THE COURT:    SO, YOU KNOW, SOMETIMES WITH -- IN AN

09:04AM   20     INFRINGEMENT CASE WE WOULD GET AN EXPERT WHO WOULD SIMPLY

09:04AM   21     PRESUME INFRINGEMENT BUT THEN GO INTO THE GEORGIA-PACIFIC

09:04AM   22     FACTORS LEAVING THE MANNER AND SCOPE OF INFRINGEMENT ASIDE

09:04AM   23     BECAUSE IT'S NOT RELEVANT.

09:04AM   24          SO THAT FOUNDATION ON WHICH THE DAMAGES EXPERT MUST BEGIN

09:04AM   25     IS REALLY JUST STRAIGHTFORWARD.       THE ARGUMENT MADE BY GOOGLE



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 4 of 46
                                                                                     4


09:04AM    1     HERE IS I THINK REALLY OF A DIFFERENT SORT WHERE CERTAINLY

09:04AM    2     DR. MEYER ASSUMES THAT THERE'S MISUSE OF THE TRADE SECRET.

09:04AM    3                MR. ATKINSON:    YES, YOUR HONOR.

09:04AM    4                THE COURT:   BUT THEN SHE ACTUALLY, I THINK THAT

09:04AM    5     GOOGLE IS CORRECT, INTERTWINES INTO HER DAMAGES ANALYSIS THE

09:05AM    6     SHAPE AND FORM AND EFFECT OF PARTICULAR ASPECTS OF THE MISUSE

09:05AM    7     IN ORDER TO BUILD HER DAMAGES OPINION, AND THAT'S WHERE I HAVE

09:05AM    8     SOME CONCERNS, THAT MAKES IT DIFFERENT THAN IN THE NORMAL, IF

09:05AM    9     WE'RE IN THE PATENT ARENA, THE DAMAGES EXPERT WHO SIMPLY SAYS

09:05AM   10     FOR PURPOSES OF A HYPOTHETICAL NEGOTIATION WE ASSUME A VALID

09:05AM   11     PATENT AND INFRINGEMENT.

09:05AM   12                MR. ATKINSON:    YOUR HONOR, I THINK I UNDERSTAND YOUR

09:05AM   13     CONCERN, BUT I DON'T THINK THAT'S ACTUALLY WHAT HAS HAPPENED

09:05AM   14     HERE.

09:05AM   15                THE COURT:   OKAY.

09:05AM   16                MR. ATKINSON:    SO HER OPINION IS RATHER

09:05AM   17     STRAIGHTFORWARD.   SO IN THE BEGINNING THERE'S A LOT OF

09:05AM   18     INTRODUCTORY INFORMATION.    SHE BASICALLY IS JUST LAYING, YOU

09:05AM   19     KNOW, THE BACKGROUND.   THERE YOU CAN SEE THAT SHE'S REALLY NOT

09:05AM   20     OPINING ON ANYTHING.    SHE'S BASICALLY JUST CITING TO

09:05AM   21     ALLEGATIONS.

09:05AM   22                THE COURT:   SURE.

09:05AM   23                MR. ATKINSON:    THEN SHE GETS TO UNJUST ENRICHMENT

09:05AM   24     THEORY, WHICH IS ACTUALLY A FEW PAGES LONG.        AND THERE HERSELF

09:06AM   25     SHE SAYS, LOOK, IT'S THE DEVELOPMENT COSTS.        SHE'S ASSUMING



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 5 of 46
                                                                                        5


09:06AM    1     THAT THE TRADE SECRETS WOULD BE VALUABLE TO GOOGLE, FOR

09:06AM    2     EXAMPLE.   SHE'S ASSUMING THAT THAT INFORMATION IS NOT PUBLICLY

09:06AM    3     KNOWN.   THOSE THINGS THEMSELVES ARE JUST LIABILITY ELEMENTS IN

09:06AM    4     A TRADE SECRET CASE.

09:06AM    5          I THINK PART OF THE CONFUSION MAY STEM FROM THE FACT THAT

09:06AM    6     IN A TRADE SECRET CASE, UNLIKE A PATENT CASE, THE WORD "VALUE"

09:06AM    7     GETS THROWN AROUND IN A DIFFERENT CONTEXT, IN THE LIABILITY

09:06AM    8     CONTEXT.   I THINK IT'S THAT LIABILITY CONTEXT IS ACTUALLY WHAT

09:06AM    9     DR. HANSMAN AND DR. INGBERMAN IS COMING FROM AS OPPOSED TO WHAT

09:06AM   10     DR. MEYER HAS DONE.

09:06AM   11          SO, THEREFORE, THE TRADE SECRET ON THE STATUTES MUST HAVE

09:06AM   12     INDEPENDENT ECONOMIC VALUE, AND THAT'S A LIABILITY QUESTION.           I

09:06AM   13     THINK THAT'S ACTUALLY WHAT DR. HANSMAN AND DR. INGBERMAN ARE

09:06AM   14     GETTING AT.

09:06AM   15          YOU CAN SEE THAT, YOUR HONOR, WHEN YOU LOOK AT THEIR

09:06AM   16     REPORT BECAUSE --

09:06AM   17                  THE COURT:   CAN YOU SLOW DOWN.

09:06AM   18                  MR. ATKINSON:   SORRY, YOUR HONOR.     YOU CAN SEE THAT

09:06AM   19     WHEN YOU LOOK AT THEIR REPORTS BECAUSE THEY'RE GOING ON AND ON

09:06AM   20     AND ON ABOUT WHAT IS PUBLICLY KNOWN, WHAT PUBLIC DISCLOSURES

09:06AM   21     WERE MADE.

09:06AM   22          SO, FOR EXAMPLE, DR. HANSMAN ADMITS THAT DR. MEYER DID NOT

09:07AM   23     LOOK AT THE PHOTOGRAPHS, AND HE UNDERSTANDS THAT BASED ON THE

09:07AM   24     REPORT, AND THEN HE HIMSELF THEN GOES AND LOOKS AT THE

09:07AM   25     PHOTOGRAPHS, ANALYZES THEM, COMPARES THEM TO PUBLIC INFORMATION



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 6 of 46
                                                                                    6


09:07AM    1     AND COMPARES THEM TO THE PATENTS.    THAT IS ALL STUFF THAT IS

09:07AM    2     WAY BEYOND THE SCOPE OF DR. MEYER'S OPINION, AND, THEREFORE, IS

09:07AM    3     EXCLUDABLE UNDER THE RELEVANT CASE LAW.

09:07AM    4          EVEN UNDER THE LAW THAT DEFENDANTS CITE IT WOULD NOT BE

09:07AM    5     WITHIN THE SAME SUBJECT MATTER.    IT'S NOT A SITUATION WHERE A

09:07AM    6     DAMAGES EXPERT IS REBUTTING A DAMAGES EXPERT.     IT'S LIABILITY

09:07AM    7     VERSUS DAMAGES.

09:07AM    8          I DON'T THINK DR. MEYER HAS CROSSED THE LINE WHERE SHE'S

09:07AM    9     GONE INTO THESE LIABILITY ISSUES.    IT'S JUST A -- IT'S ACTUALLY

09:07AM   10     AN UNJUST ENRICHMENT THEORY LOOKING AT DEVELOPMENT COSTS, AND

09:07AM   11     DR. HANSMAN AND DR. INGBERMAN ARE NOT PROPERLY ADDRESSING THAT.

09:07AM   12     THEY'VE GONE WELL BEYOND THAT AND GONE INTO LIABILITY ISSUES.

09:07AM   13                THE COURT:   SO DR. INGBERMAN IS YOUR DAMAGES EXPERT;

09:07AM   14     CORRECT?

09:07AM   15                MR. ATKINSON:   DR. INGBERMAN IS GOOGLE'S.

09:07AM   16                THE COURT:   I'M SORRY, THE DEFENDANTS?

09:07AM   17                MR. ATKINSON:   YES.

09:07AM   18                THE COURT:   IS GOOGLE'S DAMAGES EXPERT.   SO HE, OF

09:08AM   19     COURSE, CANNOT OPINE.   AND THEN IT WOULD BE A TRUE DAUBERT

09:08AM   20     MOTION IF HE WAS TRYING TO OPINE ON MISUSE BECAUSE HE'S NOT.

09:08AM   21          HE'S AN ECONOMIST; CORRECT?

09:08AM   22                MR. ATKINSON:   YES, YOUR HONOR.   AND IN THAT RESPECT

09:08AM   23     NOT ONLY DOES HE NOT HAVE THE EXPERTISE TO OPINE ON MISUSE, HE

09:08AM   24     ALSO DOES NOT HAVE THE EXPERTISE TO OPINE ON WHAT IS GENERALLY

09:08AM   25     KNOWN, AND, THEREFORE, OPINE ON WHAT DEPRIVES ECONOMIC VALUE OR



                                   UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 7 of 46
                                                                                    7


09:08AM    1     NOT.

09:08AM    2                 THE COURT:   SO LET ME ASK YOU ABOUT THE OTHER POINT

09:08AM    3     THAT I THOUGHT WAS CONCERNING TO ME IN GOOGLE'S PAPERS, AND,

09:08AM    4     THAT IS, IT APPEARS THAT THROUGHOUT THE DISCOVERY PROCESS THAT

09:08AM    5     SPACE DATA TOLD GOOGLE THAT THE MISUSE EVIDENCE WOULD COME

09:08AM    6     THROUGH AN EXPERT.

09:08AM    7            YOU THEN CHOSE TO NOT HAVE AN EXPERT ON MISUSE.

09:08AM    8            NOW, I AGREE WITH YOU.    YOU DON'T NEED AN EXPERT FOR

09:08AM    9     MISUSE OF THE TYPE OF THEORY THAT YOU'RE PUTTING FORTH.

09:08AM   10            BUT IF YOU MISLED GOOGLE THROUGHOUT THE DISCOVERY PROCESS

09:09AM   11     AND THEY DIDN'T KNOW UNTIL THE DATE EXPERT REPORTS WERE DUE

09:09AM   12     THAT YOU WEREN'T PRODUCING ONE ON MISUSE, WHAT WOULD THEIR

09:09AM   13     REMEDY BE WHEN THEY WERE PROPERLY, OR REASONABLY ANYWAY,

09:09AM   14     RELYING ON THEIR OPPORTUNITY TO REBUT YOUR EXPERT ON LIABILITY?

09:09AM   15                 MR. ATKINSON:   YOUR HONOR, IF I MAY TAKE THAT

09:09AM   16     TWOFOLD.    SO, ONE, I AM DISPUTING THE FACT THAT THEY WERE

09:09AM   17     MISLED AND THEN, TWO --

09:09AM   18                 THE COURT:   SURE.   OKAY.

09:09AM   19                 MR. ATKINSON:   THE ONLY EVIDENCE THAT GOOGLE CITED

09:09AM   20     AS TO WHETHER OR NOT THEY MISLED WAS NOT AN INTERROGATORY

09:09AM   21     RESPONSE BUT THE OBJECTIONS TO THE INTERROGATORY RESPONSE.      THE

09:09AM   22     FULL SENTENCE --

09:09AM   23                 THE COURT:   WELL, THAT'S -- I MEAN, NO PERSON -- NO

09:09AM   24     ATTORNEY IN YOUR FIRM WOULD SAY THAT THEY WERE ATTEMPTING --

09:09AM   25     THAT THEY MISSTATED THAT, WOULD THEY?     I'M SURE THEY HONESTLY



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 8 of 46
                                                                                     8


09:09AM    1     SIGNED THOSE PAPERS.

09:09AM    2                  MR. ATKINSON:   YES, YOUR HONOR, BUT IT'S AN

09:09AM    3     OBJECTION.    IT RESERVES RIGHTS.   IT'S NOT A REPRESENTATION THAT

09:09AM    4     EXPERTS WILL DEFINITELY BE USED.

09:09AM    5          AND THAT SAME SENTENCE, YOUR HONOR, ALSO TALKS ABOUT

09:10AM    6     NEEDING FACT DISCOVERY WHICH WAS EXCISED FROM GOOGLE'S --

09:10AM    7                  THE COURT:   DID YOU SUPPLEMENT YOUR INTERROGATORY

09:10AM    8     RESPONSES, THEN, WHEN YOU DIDN'T HAVE AN EXPERT?

09:10AM    9                  MR. ATKINSON:   I DO NOT BELIEVE WE DID, YOUR HONOR.

09:10AM   10                  THE COURT:   PROBABLY NOT.

09:10AM   11                  MR. ATKINSON:   BUT THE 26(A)(2) DISCLOSURES WOULD

09:10AM   12     HAVE BEEN THE RELEVANT INFORMATION THAT WE WERE NOT GOING TO

09:10AM   13     HAVE AN EXPERT ON THAT SUBJECT ONCE THEY SAW THE REPORTS.

09:10AM   14                  THE COURT:   UH-HUH.

09:10AM   15                  MR. ATKINSON:   AND THEN THE OTHER ISSUE WITH THAT IS

09:10AM   16     BASED ON THAT ONE STATEMENT THAT ACTUALLY READS MANY OF

09:10AM   17     GOOGLE'S CORPORATE WITNESSES MAY HAVE NOT YET TESTIFIED, AND

09:10AM   18     THEN IT GOES ON TO SAY TO THE EXPERT STATEMENT, WE TOOK THIS

09:10AM   19     TESTIMONY AND DECIDED NOT TO HAVE AN EXPERT OPINE, GOOGLE KNEW

09:10AM   20     THAT THESE WERE KEY AND CRITICAL ISSUES IN THE CASE.

09:10AM   21          SO WHILE I'M NOT DISPUTING THE BURDEN, GOOGLE ITSELF

09:10AM   22     IDENTIFIED THE THINGS THAT DR. INGBERMAN AND DR. HANSMAN OPINE

09:10AM   23     ON IN THEIR AFFIRMATIVE DEFENSES MULTIPLE TIMES.

09:10AM   24          SO THAT'S INDEPENDENT DEVELOPMENT, GENERALLY KNOWN,

09:10AM   25     GENERALLY AVAILABLE --



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 9 of 46
                                                                                      9


09:10AM    1                 THE COURT:   SO A LOT OF THAT IS NOT AN AFFIRMATIVE

09:10AM    2     DEFENSE WHERE -- AND BY "THAT" I MEAN WHERE GOOGLE WOULD HAVE

09:11AM    3     THE BURDEN OF PROOF.

09:11AM    4          USUALLY THEY GET WASHED OUT BEFORE I HAVE TO BE CONCERNED,

09:11AM    5     BUT THERE IS A STUPID AND ELEMENTARY OVERUSE OF AFFIRMATIVE

09:11AM    6     DEFENSES.

09:11AM    7          AS AN AFFIRMATIVE DEFENSE ALLEGING THAT THE PARTY CAN'T

09:11AM    8     PROVE AN ESSENTIAL ELEMENT IS NOT AN AFFIRMATIVE DEFENSE.       SO

09:11AM    9     ANYTHING THAT GOOGLE MIGHT HAVE SAID IN ITS LABEL OF

09:11AM   10     AFFIRMATIVE DEFENSES, WHICH WAS A STATEMENT ON WHICH IT DIDN'T

09:11AM   11     BEAR THE BURDEN OF PROOF, IS NOT AN AFFIRMATIVE DEFENSE.

09:11AM   12                 MR. ATKINSON:   YES, YOUR HONOR.   MY POINT IS A

09:11AM   13     LITTLE BIT DIFFERENT.    I'M NOT SAYING THAT GOOGLE HAD THE

09:11AM   14     BURDEN ON THOSE.

09:11AM   15                 THE COURT:   OKAY.

09:11AM   16                 MR. ATKINSON:   WHAT I'M SAYING IS THAT IT'S PROOF

09:11AM   17     THAT GOOGLE KNEW THAT THESE WERE KEY ISSUES IN PLAINTIFF'S

09:11AM   18     CASE-IN-CHIEF, AND, THEREFORE, THERE WAS NOTHING UNFAIR.        THESE

09:11AM   19     WERE ANTICIPATED KEY ELEMENTS.

09:11AM   20                 THE COURT:   WELL, YOU KNOW, YOU CITE MY CLEAR-VIEW

09:11AM   21     TECHNOLOGY ORDER, AND, FRANKLY, YOU MISCITE IT OR YOU

09:11AM   22     MISUNDERSTOOD WHAT WAS THE FACTUAL CIRCUMSTANCES OF THAT CASE.

09:12AM   23          IN THAT CASE IT WAS AN EXPERT'S REPORT, A TECHNICAL

09:12AM   24     EXPERT'S REPORT APPENDED FULLY TO THE DAMAGES EXPERT'S REPORT

09:12AM   25     AS A WAY OF OFFERING EVIDENCE TO PROVE A TRUE COUNTERCLAIM AND



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 10 of 46
                                                                                     10


09:12AM    1     AFFIRMATIVE DEFENSE.

09:12AM    2           THAT'S WHY IT WASN'T ALLOWED, AND IT WAS, IT WAS MAYBE

09:12AM    3     UNDER THE UMBRELLA OF A SIMILAR CATEGORY TO THIS, BUT FACTUALLY

09:12AM    4     IT WAS DISTINCT.

09:12AM    5           BUT HERE I GUESS I'M JUST REALLY TROUBLED BY -- I MEAN,

09:12AM    6     CERTAINLY -- I'M JUST TRYING TO BREAK THIS DOWN.     SPACE DATA

09:12AM    7     WAS NOT REQUIRED TO HAVE AN EXPERT ON LIABILITY IN THIS CASE.

09:12AM    8     NO ONE IS ARGUING OTHERWISE.

09:12AM    9           AND THERE'S NO OBJECTION TO YOUR DISCOVERY RESPONSES, AT

09:12AM   10     LEAST NOT YET.   I GUESS WE'LL SEE THAT IN THE MILLS BECAUSE

09:12AM   11     THAT'S NOT WHAT WE'RE DOING HERE TODAY.

09:12AM   12           SO CLEARLY WE HAVE A REBUTTAL REPORT THAT IS BY GOOGLE

09:13AM   13     THAT IS ATTEMPTING TO REBUT THE UNDERLYING ASSUMPTIONS THAT

09:13AM   14     DR. MEYER RELIED UPON.

09:13AM   15                MR. ATKINSON:   YES, YOUR HONOR.

09:13AM   16                THE COURT:    AND I'M JUST STILL A LITTLE STYMIED BY

09:13AM   17     HOW -- I DON'T THINK A DEFENDANT IS REQUIRED TO SHADOWBOX AND

09:13AM   18     PRESENT AN EXPERT REPORT IN ADVANCE OF SEEING THE PLAINTIFF'S

09:13AM   19     THEORY AND PROOF OF LIABILITY.

09:13AM   20           THE DEFENDANT ONLY NEEDS TO KNOCK OUT THE THEORY AND

09:13AM   21     EVIDENCE YOU PRESENT AND NOT WHAT IT BELIEVES YOU MIGHT BE ABLE

09:13AM   22     TO.   THAT WOULD BE FUNDAMENTALLY UNFAIR.     SO THAT'S -- THAT'S

09:13AM   23     WHY I'M STRUGGLING WITH THIS.

09:13AM   24                MR. ATKINSON:   YOUR HONOR, THERE'S TWO PARTS.    LET

09:13AM   25     ME ACTUALLY FIRST CIRCLE BACK.    I DON'T THINK I FULLY ANSWERED



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 11 of 46
                                                                                  11


09:13AM    1     YOUR OTHER QUESTION --

09:13AM    2                THE COURT:    OKAY.

09:13AM    3                MR. ATKINSON:    -- AS TO WHAT GOOGLE COULD HAVE DONE

09:13AM    4     DIFFERENTLY.

09:13AM    5          PRETTY MUCH -- I AM NOT SURE IF IT WAS THE DAY AFTER OR A

09:13AM    6     FEW DAYS AFTER WE RECEIVED THE REPORT, WE SENT GOOGLE A LETTER

09:14AM    7     SAYING THAT WE BELIEVE THIS IS IMPROPER REBUTTAL, AND THEN WE

09:14AM    8     RAISED IT AGAIN IN HANSMAN'S DEPOSITION AND WE RAISE IT AGAIN

09:14AM    9     IN THE SUMMARY JUDGMENT OPPOSITION.

09:14AM   10          AT NO TIME DID GOOGLE MOVE -- THERE'S NOTHING THAT GOOGLE

09:14AM   11     CITES TO PUT THE BURDEN ON THE PLAINTIFF TO COME FORWARD AND

09:14AM   12     ASK FOR AN AMENDMENT TO THE SCHEDULE SO THAT WE CAN THEN BRING

09:14AM   13     A SURREBUTTAL.

09:14AM   14          WHAT GOOGLE SHOULD HAVE DONE WAS COME INTO THE COURT AND

09:14AM   15     ASKED FOR LEAVE AND TO MODIFY THE SCHEDULE.

09:14AM   16          INSTEAD, THEY'VE TRIED TO PUT THE BURDEN ON US WHEN

09:14AM   17     THEY'RE THE ONES WHO WHEN THEY SAW THAT AND IF THEY COULD CLAIM

09:14AM   18     ACTUAL SURPRISE SHOULD HAVE THEN DONE SOMETHING.

09:14AM   19          TO YOUR SECOND POINT, YOUR HONOR, I THINK EVEN UNDER

09:14AM   20     GOOGLE'S CASE LAW THAT THEY CITE, FOR EXAMPLE, THE SERAS

09:14AM   21     (PHONETIC) OPINION AND TLC OPINION, IT IS VERY CLEAR THAT THE

09:14AM   22     RISK IS ON THE DEFENDANT.    SO, YES, THE DEFENDANT DOESN'T HAVE

09:14AM   23     TO PUT IN AN OPENING REPORT.     THEY CERTAINLY DON'T HAVE THE

09:14AM   24     BURDEN FOR IT.   BUT THEY ARE MAKING THAT CONSCIOUS DECISION,

09:14AM   25     AND THEY ARE TAKING ON THE RISK.    SO THAT WOULD HAVE BEEN



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 12 of 46
                                                                                       12


09:15AM    1     GOOGLE'S DECISION.    AS TO BEARING THE RISK, AGAIN, THEY CANNOT

09:15AM    2     COME UP WITH THE ONUS OF SPACE DATA TO HAVE DONE SOMETHING AND

09:15AM    3     PUT THEM ON NOTICE THAT WE THOUGHT WAS IMPROPER AND SAT BACK

09:15AM    4     AND DONE NOTHING UNTIL NOW, YOUR HONOR.

09:15AM    5                  THE COURT:   AND THESE ARGUMENTS REALLY APPLY TO BOTH

09:15AM    6     EXPERTS THAT ARE AT ISSUE HERE?

09:15AM    7                  MR. ATKINSON:   YES, YOUR HONOR.   I GUESS

09:15AM    8     SPECIFICALLY IT WAS --

09:15AM    9                  THE COURT:   AND WHAT OTHER ISSUES WERE THERE WITH

09:15AM   10     DR. INGBERMAN?

09:15AM   11                  MR. ATKINSON:   THE OTHER ISSUES ARE THAT IT LACKS

09:15AM   12     FOUNDATION, YOUR HONOR.

09:15AM   13          SO WITH DR. INGBERMAN IT'S NOT JUST THAT HE IS IMPROPERLY

09:15AM   14     REBUTTING.    HE HAS NO FOUNDATION FOR HIS REBUTTAL, AND THAT'S

09:15AM   15     BECAUSE HE IS AN ECONOMIST.     HE'S NOT A TECHNICAL EXPERT.     HE

09:15AM   16     CANNOT LOOK TO PUBLIC INFORMATION AND SAY WHETHER OR NOT HE

09:15AM   17     BELIEVES THAT'S WITHIN THE SCOPE OF THE 2019 OR NOT, YOUR

09:15AM   18     HONOR.

09:15AM   19                  THE COURT:   WELL, HE'S CLEARLY A DAMAGES EXPERT AND

09:16AM   20     NOT A TECHNICAL EXPERT.

09:16AM   21          I'M JUST LOOKING AT MY NOTES TO SEE IF THERE'S --

09:16AM   22          (PAUSE IN PROCEEDINGS.)

09:16AM   23                  THE COURT:   WELL, IT SEEMS TO ME THAT DR. INGBERMAN

09:16AM   24     CAN CERTAINLY TESTIFY ABOUT HIS OPINIONS ON VALUE OF THE TRADE

09:16AM   25     SECRET AND, JUST AS DR. MEYER DOES, HE CAN BUILD IN AND DISCUSS



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 13 of 46
                                                                                    13


09:17AM    1     THE ASSUMPTIONS ON WHICH HE RELIED.

09:17AM    2                  MR. ATKINSON:   YOUR HONOR, IN THIS SITUATION,

09:17AM    3     BECAUSE I DON'T BELIEVE VALUE IN THIS CONTEXT IS ACTUALLY THE

09:17AM    4     DAMAGES CONTEXT FOR VALUE, I DON'T BELIEVE THAT IS CORRECT.

09:17AM    5          AGAIN, I THINK WHEN HE'S SAYING THERE'S NO VALUE, HE'S

09:17AM    6     SAYING IT'S NOT VALUABLE BECAUSE IT'S NOT SECRET, WHICH IS

09:17AM    7     DIFFERENT FROM DR. MEYER'S OPINION WHICH IS THAT THE DAMAGES IS

09:17AM    8     THE UNJUST DEVELOPMENT COSTS.

09:17AM    9          SO IN THIS CASE FOR HIM TO SAY THAT IT HAS NO VALUE IS FOR

09:17AM   10     HIM TO -- AND HE'S NOT -- IT'S NOT A SITUATION WHERE HE'S USING

09:17AM   11     A LIABILITY BASIS FROM A TECHNICAL EXPERT TO THEN CARRY OVER

09:17AM   12     INTO SOME SORT OF MEANINGFUL DAMAGES ANALYSIS.        THERE IS NONE.

09:17AM   13     HE WOULD JUST BE PARROTING DR. HANSMAN IN THAT CONTEXT AND BE

09:17AM   14     ADDING NOTHING EXTRA HELPFUL TO THE JURY.

09:17AM   15                  THE COURT:    OKAY.   WELL, I THINK THERE MAY BE

09:17AM   16     SOMETHING TO THAT IN LIMITING DR. INGBERMAN.

09:17AM   17          LET ME HEAR FROM MR. KAMBER FOR A FEW MINUTES OR

09:18AM   18     MR. WERDEGAR, I DON'T KNOW WHO IS GOING TO BE TAKING THIS ON,

09:18AM   19     AND THEN I'LL COME BACK TO YOU ON THIS.

09:18AM   20                  MR. ATKINSON:   THANK YOU, YOUR HONOR.

09:18AM   21                  THE COURT:    HELLO, MR. KAMBER.

09:18AM   22                  MR. KAMBER:   GOOD MORNING.

09:18AM   23                  THE COURT:    I GENERALLY THINK IT'S A DIFFICULT SPOT

09:18AM   24     TO BE IN WHERE THE REBUTTAL REPORT IS STRETCHED BEYOND WHAT IT

09:18AM   25     SHOULD BE.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 14 of 46
                                                                                      14


09:18AM    1          I'M CONCERNED WITH DR. INGBERMAN THAT YOU MAY HAVE

09:18AM    2     ACTUALLY CROSSED THE LINE HERE BECAUSE DR. INGBERMAN CERTAINLY

09:18AM    3     CAN'T TESTIFY THAT THE TRADE SECRETS HAVE NO VALUE BECAUSE

09:18AM    4     THEY'RE NOT TRADE SECRETS.

09:18AM    5          SO THAT'S WHAT MR. ATKINSON IS SUGGESTING THE INGBERMAN

09:18AM    6     OPINIONS REALLY SAY, AND HE DOES GO INTO AN ANALYSIS OF HOW

09:18AM    7     MUCH PUBLIC INFORMATION THERE IS.

09:18AM    8                MR. KAMBER:   SO MR. WERDEGAR, I THINK, WAS MORE

09:18AM    9     PREPARED TO ADDRESS THE DR. INGBERMAN ISSUE.       SO I'M HAPPY TO

09:19AM   10     LET HIM TAKE THIS AND THEN CIRCLE BACK ON THE OTHER ISSUES.

09:19AM   11                THE COURT:    THAT WOULD BE GOOD.   THANK YOU.

09:19AM   12          GOOD MORNING, MR. WERDEGAR.

09:19AM   13                MR. WERDEGAR:   GOOD MORNING, YOUR HONOR.     THANK YOU.

09:19AM   14     WE DIVIDED IT UP BY EXPERT.

09:19AM   15                THE COURT:    SURE.   OF COURSE.   THAT MAKES SENSE.

09:19AM   16                MR. WERDEGAR:   AT BOTTOM HERE I THINK THERE'S A

09:19AM   17     MISCHARACTERIZATION BY SPACE DATA OF WHAT DR. INGBERMAN'S

09:19AM   18     OPINION THAT IS BEING CHALLENGED ACTUALLY IS.

09:19AM   19          DR. INGBERMAN'S OPINION IS A CRITIQUE OF THE METHODOLOGY

09:19AM   20     USED BY DR. MEYER.

09:19AM   21          AND WHAT DR. INGBERMAN IS GOING TO TESTIFY IS THAT

09:19AM   22     DR. MEYER ASSUMES THAT BUT FOR TAKING THE TRADE SECRETS FROM

09:19AM   23     SPACE DATA, GOOGLE WOULD HAVE HAD TO START FROM SCRATCH AND

09:19AM   24     SPEND ALL OF THE MONEY THAT SPACE DATA SPENT TO COME UP WITH

09:19AM   25     THE SAME INFORMATION.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 15 of 46
                                                                                   15


09:19AM    1            WHAT DR. INGBERMAN SAYS IS THAT THAT'S NOT A REASONABLE

09:19AM    2     WAY OF APPROACHING THIS BECAUSE DR. MEYER FAILS TO CONSIDER THE

09:19AM    3     FACT THAT THERE IS A BODY OF PUBLIC INFORMATION OUT THERE IN

09:19AM    4     THE WORLD ON THE SAME SUBJECT MATTER INCLUDING, IN PARTICULAR,

09:19AM    5     DISCLOSURES BY SPACE DATA.

09:20AM    6            DR. INGBERMAN IS NOT GOING TO SAY THAT THE TRADE SECRETS

09:20AM    7     ARE NOT TRADE SECRETS OR THE TECHNICAL TRADE SECRETS ARE OR

09:20AM    8     NOT.

09:20AM    9            BUT WHAT HE SAYS IS THAT WE RECOGNIZE THAT THERE'S THIS

09:20AM   10     BODY OF PUBLIC INFORMATION OUT THERE THAT EVEN SPACE DATA

09:20AM   11     ACKNOWLEDGES, AND DR. MEYER FAILS TO EVALUATE THE INCREMENTAL

09:20AM   12     ADDITIONAL VALUE OF WHATEVER IS SECRET ABOUT THESE TRADE

09:20AM   13     SECRETS VERSUS THE BODY OF PUBLIC INFORMATION.

09:20AM   14            THE VALUE THAT GOOGLE WOULD HAVE GOTTEN UNJUSTLY FROM

09:20AM   15     MISAPPROPRIATION WOULD BE WHATEVER ADDITIONAL INFORMATION

09:20AM   16     EXISTS IN THOSE TRADE SECRETS BEYOND WHAT IS ALREADY PUBLIC

09:20AM   17     ABOUT THE WINDS OR ABOUT THERMAL MANAGEMENT AND THE LIKE.

09:20AM   18            AND DR. MEYER DOESN'T EFFECTIVELY APPORTION, SHE DOESN'T

09:20AM   19     APPORTION BETWEEN WHAT IS SECRET IN THESE TRADE SECRETS AND ALL

09:20AM   20     OF THE INFORMATION ON THE SAME TOPIC.

09:20AM   21            AND DR. MEYER, HER OPINION SAYS WHAT GOOGLE BENEFIT -- HOW

09:20AM   22     GOOGLE BENEFITTED FROM THESE TRADE SECRETS IS BECAUSE IT

09:20AM   23     REACHED CERTAIN CONVICTIONS OR CONCLUSIONS ABOUT THE VIABILITY

09:21AM   24     OF PROJECT LOON, AND DR. MEYER DOES NOT DO ANY ASSESSMENT AS TO

09:21AM   25     WHETHER OR NOT GOOGLE COULD HAVE ACHIEVED THOSE SAME



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 16 of 46
                                                                                     16


09:21AM    1     CONVICTIONS OR CONCLUSIONS USING JUST PUBLIC INFORMATION.

09:21AM    2                THE COURT:   SO HOW WOULD SHE HAVE HAD THE TECHNICAL

09:21AM    3     ABILITY TO EVALUATE -- LET'S SAY THAT WE GAVE DR. MEYER A STACK

09:21AM    4     OF PUBLIC INFORMATION BECAUSE IF IT'S PUBLIC, YOU CAN GIVE HER

09:21AM    5     A THUMB DRIVE AND SAY HERE'S EVERYTHING THAT IS PUBLIC.       WHY

09:21AM    6     DON'T YOU TELL US, DR. MEYER, THE VALUE OF THE DIFFERENCE

09:21AM    7     BETWEEN WHAT WAS PUBLIC AND WHAT WAS IN THE TRADE SECRETS?

09:21AM    8     SHE'S NOT A TECHNICAL EXPERT.    HOW COULD SHE DO THAT?

09:21AM    9                MR. WERDEGAR:    WELL, I THINK THAT'S IN PART

09:21AM   10     DR. INGBERMAN'S -- SHE'S GOING TO OFFER AN OPINION.     HER

09:21AM   11     OPINION IS THAT IF GOOGLE HAD NOT MISAPPROPRIATED, IT WOULD

09:21AM   12     HAVE HAD TO SPEND ALL OF THE SAME MONEY THAT SPACE DATA SPENT

09:21AM   13     TO GET TO THE SAME LEVEL OF KNOWLEDGE.

09:21AM   14                THE COURT:   OKAY.

09:21AM   15                MR. WERDEGAR:    THAT'S HER OPINION.

09:21AM   16          AND DR. MEYER -- DR. INGBERMAN, OUR EXPERT, SAYS HOLD ON A

09:22AM   17     MINUTE.   THAT'S ACTUALLY NOT AN APPROPRIATE WAY TO EVALUATE

09:22AM   18     THOSE TRADE SECRETS.    AS AN ECONOMIST, YOU SHOULD BE LOOKING AT

09:22AM   19     THE DELTA, THE DIFFERENCE BETWEEN THEM AND THE PUBLIC

09:22AM   20     INFORMATION.

09:22AM   21                THE COURT:   SURE.   SO HE'S GOING TO STAY AT THAT

09:22AM   22     30,000 FOOT LEVEL IN HIS OPINION?

09:22AM   23                MR. WERDEGAR:    WITH RESPECT TO THE TECHNICAL TRADE

09:22AM   24     SECRETS, YES, YOUR HONOR.

09:22AM   25                THE COURT:   SO HE'S SIMPLY GOING TO SAY THERE IS A



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 17 of 46
                                                                                    17


09:22AM    1     BODY OF PUBLIC INFORMATION.       I'M NOT GOING TO TELL YOU -- I

09:22AM    2     CAN'T DISCUSS WITH YOU WHAT THAT IS, BUT THERE IS A BODY AND

09:22AM    3     IT'S SIMPLY A FAILURE OF HER METHODOLOGY?

09:22AM    4          SO THERE'S A DIFFERENCE BETWEEN THAT AND HIM GOING THROUGH

09:22AM    5     AND SAYING I'VE LOOKED AT THE PUBLIC INFORMATION, AND I'VE

09:22AM    6     LOOKED AT GOOGLE'S PRODUCT, AND GOOGLE COULD HAVE GOTTEN TO

09:22AM    7     WHERE IT IS TODAY WITHOUT THE TRADE SECRETS.        THAT BECOMES

09:22AM    8     TECHNICAL.

09:22AM    9                  MR. WERDEGAR:   AGAIN, I THINK SOME -- AGAIN, THERE'S

09:22AM   10     SOME SUBTLETIES HERE THAT MATTER.

09:22AM   11                  THE COURT:   OKAY.

09:22AM   12                  MR. WERDEGAR:   SO HE WILL, I THINK, AT A MINIMUM, HE

09:22AM   13     WOULD KEEP IT AT THE HIGH LEVEL THAT IS DESCRIBED, BUT I THINK

09:22AM   14     THERE'S NO DISPUTE, AND IT WILL COME IN THE FACT RECORD, THAT

09:22AM   15     THERE WAS NEWS BROADCASTS THAT WERE DONE INSIDE SPACE DATA'S

09:23AM   16     FACILITIES AND ALL OF THOSE THINGS.

09:23AM   17                  THE COURT:   THAT IS GOING TO COME IN THROUGH FACT

09:23AM   18     WITNESSES.

09:23AM   19                  MR. WERDEGAR:   RIGHT.

09:23AM   20          AND WHAT DR. INGBERMAN WILL SAY IS THIS EVIDENCE THAT HAS

09:23AM   21     COME IN, DR. MEYER DIDN'T CONSIDER THAT.      IN PERFORMING HER

09:23AM   22     EVALUATION, SHE DIDN'T CONSIDER THE NEWS BROADCAST THAT HAD

09:23AM   23     BEEN PRESENTED HERE IN THIS COURTROOM TO THIS JURY, AND SHE

09:23AM   24     DIDN'T CONSIDER THE PUBLICATIONS AND PRESENTATIONS THAT WERE

09:23AM   25     MADE PUBLICALLY BY SPACE DATA ABOUT ITS BUSINESS, ABOUT WIND.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 18 of 46
                                                                                  18


09:23AM    1           HE'S NOT GOING TO SAY THIS MEANS THESE ARE NOT TRADE

09:23AM    2     SECRETS.   HE'S GOING TO SAY THAT SHE FAILED TO DO, DR. MEYER

09:23AM    3     FAILED TO DO THE APPROPRIATE ANALYSIS BECAUSE SHE DIDN'T

09:23AM    4     CONSIDER THIS BODY OF EVIDENCE.    IT'S A METHODOLOGICAL

09:23AM    5     CHALLENGE TO THE WAY SHE WENT ABOUT VALUING IT.

09:23AM    6                THE COURT:   SO HE'S -- WELL, JUST ON THE

09:23AM    7     FOUNDATIONAL ISSUE, I'M NOT TROUBLED BY DR. INGBERMAN GIVING

09:23AM    8     OPINIONS BASED UPON THE EVIDENCE THAT IS ALREADY PRESENTED TO

09:23AM    9     THE JURY OF THE PUBLICLY AVAILABLE INFORMATION.

09:24AM   10          WHAT HE CAN'T DO, AND MAYBE YOU'LL TELL ME THAT HE'S NOT

09:24AM   11     GOING TO BE OFFERED TO DO THIS, HE CAN'T THEN SAY, "IN MY

09:24AM   12     OPINION THE PUBLICLY AVAILABLE INFORMATION WAS SUFFICIENT TO

09:24AM   13     SUPPORT EVERYTHING THAT GOOGLE DID."     THAT'S A LIABILITY ISSUE

09:24AM   14     AND NOT A STRICT DAMAGES ISSUE.

09:24AM   15          AND IT'S NOT ATTACKING THE METHODOLOGY TO THEN GO THE

09:24AM   16     OTHER -- AWAY FROM WHAT DR. MEYER FAILED TO DO AND TO THEN TALK

09:24AM   17     ABOUT AND WHAT THE PROPER ANALYSIS WOULD PROVIDE.

09:24AM   18                MR. WERDEGAR:   I THINK I UNDERSTAND, YOUR HONOR.     I

09:24AM   19     THINK THAT'S RIGHT.

09:24AM   20          HE'S NOT GOING TO SAY THAT THIS BODY OF PUBLIC INFORMATION

09:24AM   21     WOULD HAVE ALLOWED GOOGLE TO ACHIEVE THE SAME TECHNICAL

09:24AM   22     MILESTONE OR WOULD HAVE ALLOWED GOOGLE TO DO X.

09:24AM   23                THE COURT:   OKAY.   GOOD.

09:24AM   24                MR. WERDEGAR:   WHAT HE IS GOING TO SAY IS THAT

09:24AM   25     DR. MEYER ASSUMES THAT YOU NEEDED THESE TRADE SECRETS TO REACH



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 19 of 46
                                                                                  19


09:24AM    1     THESE POINTS, AND SHE IGNORES THIS BODY OF PUBLIC INFORMATION

09:24AM    2     ON THE SAME TOPIC, AND SHE DOESN'T DO THE ANALYSIS THAT SHE

09:25AM    3     SHOULD HAVE.

09:25AM    4                THE COURT:   THAT'S FINE.   THAT'S PROPER REBUTTAL.

09:25AM    5                MR. WERDEGAR:    BUT WITH ONE EXCEPTION.   THIS IS THE

09:25AM    6     FINANCIAL TRADE SECRETS --

09:25AM    7                THE COURT:   OKAY.

09:25AM    8                MR. WERDEGAR:    -- WHERE I DON'T THINK THERE'S A

09:25AM    9     DISPUTE THAT DR. INGBERMAN AS AN ECONOMIST AND GIVEN HIS

09:25AM   10     CREDENTIALS AND BACKGROUND IS IN A POSITION TO ASSESS WHETHER

09:25AM   11     THE VALUE AND THE MATERIALITY OF THE INFORMATION THAT

09:25AM   12     SPACE DATA IS CLAIMING IS A TRADE SECRET AND HOW THAT MATCHES

09:25AM   13     UP WITH A VERY DETAILED ANALYSIS AND PRESENTATION OF ITS

09:25AM   14     BUSINESS AND FINANCIALS THAT SPACE DATA MADE PUBLIC, WHICH IS

09:25AM   15     THE STIFEL PRESENTATION.

09:25AM   16                THE COURT:   SO TELL ME WHAT THE STIFEL PRESENTATION

09:25AM   17     IS.

09:25AM   18                MR. WERDEGAR:    SHORTLY AFTER GOOGLE VISITED

09:25AM   19     SPACE DATA IN FEBRUARY OF 2008, SPACE DATA UNDERWENT --

09:25AM   20     EMBARKED UPON AN EFFORT TO RAISE MONEY IN THE PRIVATE MARKET.

09:25AM   21     THEY HAD AN INVESTMENT BANKER, STIFEL, PREPARE A PRIVATE

09:25AM   22     PLACEMENT MEMORANDUM WHICH IS TOUTING SPACE DATA'S BUSINESS AND

09:25AM   23     IT HAS FINANCIAL RESULTS.    IT HAS ALL KINDS OF INFORMATION.

09:25AM   24           THAT REPORT WAS -- AND THIS WILL COME INTO EVIDENCE, AND

09:25AM   25     SPACE DATA MAY DISPUTE THIS, BUT OUR VIEW IS GOING TO BE THAT



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 20 of 46
                                                                                    20


09:26AM    1     THAT REPORT WAS MADE PUBLIC BY SPACE DATA.      THEY SENT IT TO

09:26AM    2     PEOPLE WITHOUT ANY CONFIDENTIALITY DUTIES AND NOT UNDER NDA AND

09:26AM    3     ASKED THEM TO DISTRIBUTE IT ON TO POTENTIALLY INTERESTED

09:26AM    4     INVESTORS.

09:26AM    5           DR. INGBERMAN LOOKS AT THE FINANCIAL AND ECONOMIC

09:26AM    6     INFORMATION IN THAT STIFEL PRESENTATION.      HE LOOKS AT THE

09:26AM    7     ALLEGED FINANCIAL TRADE SECRETS, WHICH ARE HISTORIC FINANCIALS

09:26AM    8     AND SOME BUSINESS MODEL INFORMATION, AND HE DOES DRAW

09:26AM    9     CONCLUSIONS ABOUT WHETHER OR NOT THERE'S ANYTHING MATERIALLY

09:26AM   10     DIFFERENT OR VALUABLE IN THE ALLEGED TRADE SECRETS VERSUS THAT

09:26AM   11     STIFEL PRESENTATION.

09:26AM   12           I DON'T THINK THERE'S A CHALLENGE TO HIS QUALIFICATIONS TO

09:26AM   13     DO THAT BY SPACE DATA.

09:26AM   14                  THE COURT:   SO IS THERE AN OBJECTION OR WILL IT BE

09:26AM   15     CONTESTED THAT THE STIFEL REPORT WAS PUBLIC?

09:26AM   16                  MR. WERDEGAR:   THAT WILL BE A POTENTIAL ISSUE AT

09:26AM   17     TRIAL.    WE'RE GOING TO PRESENT EVIDENCE THROUGH A WITNESS THAT

09:26AM   18     HE RECEIVED IT, HE RECEIVED IT UNDER NO OBLIGATION OF NDA, HE

09:26AM   19     RECEIVED IT WITH AN INVITATION FROM SPACE DATA TO THEN PASS IT

09:26AM   20     ON.

09:26AM   21                  THE COURT:   SO GOOGLE HAD THE STIFEL REPORT AT THE

09:26AM   22     CRITICAL TIME?

09:26AM   23                  MR. WERDEGAR:   NO.   IT WAS WITHIN A MATTER OF

09:27AM   24     MONTHS.   A THIRD PARTY, A FORMER GOOGLE EMPLOYEE WHO WAS AT A

09:27AM   25     DIFFERENT EMPLOYER WAS GIVEN THIS BY SPACE DATA.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 21 of 46
                                                                                      21


09:27AM    1                THE COURT:    OKAY.   SO THAT'S WHAT I'M TRYING TO

09:27AM    2     FOLLOW THE TRAIL HERE.

09:27AM    3                MR. WERDEGAR:   YES.

09:27AM    4                THE COURT:    SO THE EVIDENCE WILL BE PRESENTED THAT

09:27AM    5     THERE IS THE STIFEL REPORT THAT HAS SOME FINANCIAL INFORMATION

09:27AM    6     IN IT, AND GOOGLE WAS APPRISED OF THE STIFEL REPORT DURING THE

09:27AM    7     PERIOD OF TIME THAT IT WAS DEVELOPING LOON?        BECAUSE IF THEY

09:27AM    8     LEARNED ABOUT IT IN THIS LITIGATION, WHO CARES.

09:27AM    9                MR. WERDEGAR:   NO.    BUT IN ORDER TO HAVE A TRADE

09:27AM   10     SECRET, YOUR HONOR, SPACE DATA NEEDS TO PROVE THAT THIS IS A

09:27AM   11     TRADE SECRET.

09:27AM   12                THE COURT:    OKAY.   THEN WE'RE BACK TO LIABILITY.       IS

09:27AM   13     DR. INGBERMAN OFFERED AS AN EXPERT FOR YOUR LIABILITY OR JUST

09:27AM   14     FOR DAMAGES?

09:27AM   15                MR. WERDEGAR:   HE IS OFFERED -- AGAIN, WE'RE IN THE

09:27AM   16     SAME SITUATION HERE WHERE DR. MEYER ASSUMES -- BUILT INTO

09:27AM   17     DR. MEYER'S DAMAGES OPINION IS AN OPINION THAT THIS FINANCIAL

09:27AM   18     INFORMATION HAS VALUE --

09:27AM   19                THE COURT:    SURE.

09:27AM   20                MR. WERDEGAR:   -- TO SOMEONE WHO DIDN'T OTHERWISE

09:28AM   21     HAVE IT.   SO HE'S ATTACKING THAT, HE'S ATTACKING THAT PORTION

09:28AM   22     OF DR. MEYER'S OPINION.

09:28AM   23                THE COURT:    BUT THERE'S -- I GUESS WHAT -- I'M

09:28AM   24     TRYING TO CATCH UP WITH YOU.

09:28AM   25                MR. WERDEGAR:   NO.    SURE.   I UNDERSTAND.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 22 of 46
                                                                                  22


09:28AM    1                THE COURT:   SO IF I'M MAKING SOME INCORRECT

09:28AM    2     CONCLUSIONS, PLEASE HELP ME OUT.

09:28AM    3          BUT IF YOU NEED TO ESTABLISH TO THE JURY THAT THE STIFEL

09:28AM    4     REPORT WAS PUBLIC, AND -- IF THE ISSUE IS ON THE VALUE THEN IT

09:28AM    5     HAS TO BE INFORMATION THAT GOOGLE HAD TO ESTABLISH THAT IT

09:28AM    6     DEVELOPED THE PRODUCT WITHOUT THE BENEFIT OF THE TRADE SECRETS.

09:28AM    7          IF THE ISSUE IS TO DETERMINE THAT THE FINANCIAL TRADE

09:28AM    8     SECRETS ALLEGED IN THE CASE ARE NOT TRADE SECRETS BECAUSE THE

09:28AM    9     INFORMATION WAS NOT SECRET, THAT'S A LIABILITY ISSUE.     SO

09:28AM   10     THAT'S WHY I'M ASKING YOU WAS DR. INGBERMAN DISCLOSED AS AN

09:29AM   11     EXPERT ON WHETHER OR NOT THE FINANCIAL TRADE SECRETS WERE, IN

09:29AM   12     FACT, TRADE SECRETS?

09:29AM   13          I'M THINKING HE PROBABLY WASN'T.

09:29AM   14                MR. WERDEGAR:   WELL, I THINK AS YOU FRAME IT NOW,

09:29AM   15     YOUR HONOR, I THINK THE ISSUE WITH RESPECT TO THIS ASPECT OF

09:29AM   16     HIS OPINION THAT WE'RE TALKING ABOUT AS OPPOSED TO THE

09:29AM   17     METHODOLOGICAL CHALLENGE DOES CIRCLE BACK TO THE FACT THAT THIS

09:29AM   18     IS A -- THIS PORTION, I THINK, IS MORE SIMILAR THAN THE

09:29AM   19     ARGUMENT THAT IS HAPPENING WITH RESPECT TO DR. HANSMAN BECAUSE

09:29AM   20     HERE THE SAME POINTS YOU WERE MAKING BEFORE WITH RESPECT TO

09:29AM   21     DR. HANSMAN WILL APPLY HERE THAT THIS IS AN ISSUE AREA WHERE

09:29AM   22     SPACE DATA BEARS THE BURDEN, AND IT IS AN ISSUE AREA WHERE

09:29AM   23     AGAIN WE'RE LED TO BELIEVE THAT THERE WOULD BE AN AFFIRMATIVE

09:29AM   24     REPORT ON THE EXISTENCE OF TRADE SECRETS, ON -- AND THEN ON

09:29AM   25     MISUSE, WHICH DIDN'T, WHICH DIDN'T MATERIALIZE BUT THAT WAS THE



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 23 of 46
                                                                                  23


09:29AM    1     INDICATIONS DURING FACT DISCOVERY.

09:29AM    2          SO I THINK THE ARGUMENTS THAT WE'VE MADE WITH RESPECT TO

09:29AM    3     DR. HANSMAN AND THERE WOULD APPLY HERE TO DR. INGBERMAN.

09:30AM    4          DOES THAT MAKE SENSE?

09:30AM    5                THE COURT:   YEAH.   I'M -- I MEAN, I GENERALLY AGREE

09:30AM    6     WITH YOU THAT IT APPEARS THAT DR. INGBERMAN WOULD HAVE THE

09:30AM    7     QUALIFICATIONS TO EVALUATE FINANCIAL INFORMATION INTO -- IN THE

09:30AM    8     STIFEL REPORT AND COMPARE IT TO THE ALLEGED TRADE SECRET AND

09:30AM    9     DETERMINE WHETHER OR NOT GOOGLE COULD HAVE GOTTEN TO WHERE IT

09:30AM   10     WAS WITHOUT USING THE TRADE SECRET PORTION.

09:30AM   11          THAT'S -- NOW WE'RE AT A DIFFERENT ISSUE WHICH IS A LITTLE

09:30AM   12     BIT BEYOND THIS MOTION, BUT IT'S GOING TO GET ALL TIED UP IN

09:30AM   13     THE FINAL PRETRIAL MOTIONS AS TO THE PROPER DISCLOSURE HERE.

09:30AM   14          SO I -- YOU KNOW, THIS MAKES ME CIRCLE BACK TO A PROBLEM

09:30AM   15     THAT I'M SEEING, AND, YOU KNOW, IT'S STILL MAY AND TRIAL IS NOT

09:30AM   16     UNTIL AUGUST, SO I BUILT IN THIS TIME SO THAT WE CAN HAVE A

09:30AM   17     FAIR TRIAL AS OPPOSED TO AN "I'VE GOTCHA TRIAL."

09:31AM   18          IT APPEARS THAT YOU HAVE SUBMITTED REPORTS ON WHICH

09:31AM   19     SPACE DATA SHOULD HAVE HAD THE OPPORTUNITY TO SUBMIT A REBUTTAL

09:31AM   20     REPORT, AND THAT'S THE PIECE THAT IS MISSING HERE FOR YOU TO BE

09:31AM   21     ABLE TO GO FORWARD.

09:31AM   22          I'M SYMPATHETIC TO YOUR CIRCUMSTANCE WHERE YOU WERE -- I

09:31AM   23     THINK YOU REASONABLY ANTICIPATED A PLAINTIFF'S EXPERT REPORT ON

09:31AM   24     THE LIABILITY PHASE WHICH YOU DIDN'T GET IN THE TRADE SECRET

09:31AM   25     SIDE.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 24 of 46
                                                                                  24


09:31AM    1          CERTAINLY MR. ATKINSON IS CORRECT, YOU HAD THIS

09:31AM    2     CONVERSATION.   YOU COULD HAVE ASKED FOR A MODIFICATION OF THE

09:31AM    3     CASE SCHEDULE WHEN YOU DIDN'T GET THE REPORT, BUT YOU DIDN'T.

09:31AM    4          AND YOU PRESENTED A REBUTTAL REPORT, SO SPACE DATA KNOWS

09:31AM    5     EXACTLY WHAT YOUR THEORIES ARE.

09:31AM    6          SO REALLY, IT MAY BE THAT THE CURATIVE HERE IS SIMPLY TO

09:31AM    7     ALLOW SPACE DATA A SURREBUTTAL REPORT SO THAT WE HAVE -- WE PUT

09:32AM    8     EVERYBODY BACK ON AN EVEN PLAYING FIELD, AND I THINK THERE IS

09:32AM    9     AMPLE TIME FOR A SURREBUTTAL REPORT TO BE PREPARED WITH A SHORT

09:32AM   10     DEPOSITION TO FOLLOW, WHICH, OF COURSE, WE ALWAYS WOULD DO.      I

09:32AM   11     CERTAINLY WOULD ALLOW YOU A REASONABLE PERIOD OF TIME IN THE,

09:32AM   12     YOU KNOW, TWO HOUR FRAME, OR SOMETHING MODEST LIKE THAT.

09:32AM   13          WHAT IS YOUR VIEW ON THAT?

09:32AM   14                MR. WERDEGAR:   YOUR HONOR, I DON'T WANT TO

09:32AM   15     MONOPOLIZE THE WHOLE CONVERSATION, BUT I DO THINK THAT --

09:32AM   16     CERTAINLY WE DON'T WANT "A GOTCHA TRIAL."

09:32AM   17          AND I THINK THE OUTCOME THAT SPACE DATA IS ADVOCATING HERE

09:32AM   18     I THINK WOULD SWING THE PENDULUM CERTAINLY THE OTHER DIRECTION

09:32AM   19     TO AN "I'VE GOTCHA TRIAL."

09:32AM   20          SO IF THAT'S WHERE THE COURT COMES OUT, I CERTAINLY THINK

09:32AM   21     THAT'S BETTER THAN THE ALTERNATIVE SPACE DATA IS SEEKING.

09:32AM   22          I GUESS I WILL NOTE HERE WITH RESPECT TO DR. HANSMAN, AND

09:32AM   23     I THINK WITH RESPECT TO DR. INGBERMAN, TOO, THAT THEY HAVE PUT

09:32AM   24     FORTH AN OPENING EXPERT, A DAMAGES EXPERT, BUT WHO CONVEYS ALL

09:33AM   25     OF THE POINTS THAT ARE BEING REBUTTED.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 25 of 46
                                                                                  25


09:33AM    1          SO EVERYTHING THAT DR. HANSMAN HAS IN HIS REPORT, AND

09:33AM    2     MR. KAMBER CAN ADDRESS THIS IN MORE DETAIL, BUT ALSO

09:33AM    3     DR. INGBERMAN, THEY ARE RESPONDING TO THINGS THAT SPACE DATA

09:33AM    4     DOES INTEND TO HAVE AN OPENING EXPERT IN ITS CASE-IN-CHIEF SAY

09:33AM    5     AND IN CONNECTION WITH AND INTERTWINED WITH HER CONCLUSIONS

09:33AM    6     ABOUT WHY GOOGLE WAS UNJUSTLY ENRICHED.

09:33AM    7                THE COURT:   AND DR. INGBERMAN, I HAVE NO PROBLEM

09:33AM    8     WITH HIM ATTACKING HER METHODOLOGY, AND I HAVE NO PROBLEM WITH

09:33AM    9     HIM GIVING HIS OPINION ABOUT WHAT SHE FAILED TO DO AND AN

09:33AM   10     OPINION THAT HER ASSUMPTIONS ARE SHE DIDN'T PERFORM THE PROPER

09:33AM   11     WORK TO SOLIDIFY HER ASSUMPTIONS.    I DON'T HAVE ANY PROBLEM AT

09:33AM   12     THAT LEVEL.   THAT'S AT A PRETTY HIGH LEVEL.

09:33AM   13          WHEN HE GOES ON TO SAY THAT THERE WAS A SUFFICIENT BODY OF

09:33AM   14     PUBLIC INFORMATION THAT WOULD HAVE ALLOWED GOOGLE TO MAKE ITS

09:34AM   15     DEVELOPMENT WITHOUT USE OF THE TRADE SECRETS, WE'RE BACK INTO

09:34AM   16     THE LIABILITY PHASE, NOT THE DAMAGES.

09:34AM   17          SO THAT'S WHY -- AND YET I SEE THAT YOU -- I MEAN, THIS IS

09:34AM   18     SORT OF AN ODD SITUATION WHERE THE DECISION NOT TO USE AN

09:34AM   19     EXPERT CAME AT A PROPER TIME, BUT AT THE TIME OF DISCLOSURE OF

09:34AM   20     EXPERT REPORTS.

09:34AM   21          SO THERE'S PLENTY THAT DR. INGBERMAN CAN TESTIFY TO, AND

09:34AM   22     WE'RE NOT LOOKING AT EXCLUDING HIM.

09:34AM   23          WE WOULD BE WITH DR. HANSMAN REBUTTING HIS -- THE REBUTTAL

09:34AM   24     ON DR. HANSMAN I'M, I'M -- I GUESS, A LITTLE BIT MORE CONCERNED

09:34AM   25     ABOUT BECAUSE I THINK HE IS THE TECHNICAL EXPERT WHO COMES IN



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 26 of 46
                                                                                        26


09:34AM    1     TO ATTACK HER ASSUMPTIONS, AND I THINK THAT GOES RIGHT BACK TO

09:34AM    2     LIABILITY.

09:34AM    3          SO I'M MUCH MORE CONCERNED ABOUT THAT.         BUT WE'LL GET TO

09:34AM    4     DR. HANSMAN IN JUST A MOMENT.

09:34AM    5          THANK YOU, MR. WERDEGAR.

09:35AM    6                  MR. WERDEGAR:   THANK YOU, YOUR HONOR.

09:35AM    7                  THE COURT:    ALL RIGHT.   MR. KAMBER, WE'VE BEEN

09:35AM    8     THROUGH A LOT OF THAT.

09:35AM    9          LET'S SEE WHAT WE CAN TALK ABOUT ON DR. HANSMAN.

09:35AM   10                  MR. KAMBER:   SURE.   SO LET ME START ON DR. HANSMAN

09:35AM   11     BY QUOTING YOU.    YOU REFERRED TO, WITH RESPECT TO

09:35AM   12     DR. INGBERMAN, A QUOTE, "TRUE DAUBERT MOTION."

09:35AM   13          THAT'S NOT WHAT THIS IS.

09:35AM   14                  THE COURT:    NO, IT'S NOT.

09:35AM   15                  MR. KAMBER:   WE'RE NOT TALKING ABOUT 702, OR

09:35AM   16     DAUBERT, OR KUMHO TIRE, OR ANYTHING LIKE THAT.

09:35AM   17          WHAT SPACE DATA IS TALKING ABOUT IS A RULE 26 ISSUE, AND

09:35AM   18     WHAT I THINK THEY'RE SEEKING HERE IS RULE 37 RELIEF, ALTHOUGH

09:35AM   19     THEY NEVER ACTUALLY REFER TO RULE 37 ANYWHERE IN THEIR

09:35AM   20     BRIEFING.

09:35AM   21          SO I THINK WHAT THAT MEANS PROCEDURALLY IS THEY COULD AND

09:35AM   22     SHOULD HAVE BROUGHT THIS DURING DISCOVERY.       THEY BROUGHT IT UP

09:35AM   23     THE DAY AFTER THE RECORD CAME IN.       THERE WAS A DEADLINE TO FILE

09:36AM   24     MOTIONS RELATED TO EXPERT DISCOVERY, AND THIS WAS -- THIS IS A

09:36AM   25     MOTION TO STRIKE.    ALL OF THE CASES THAT THEY CITE ARE MOTIONS



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 27 of 46
                                                                                    27


09:36AM    1     TO STRIKE.    THEY CHOSE NOT TO MAKE A -- NOT TO FILE A MOTION TO

09:36AM    2     STRIKE, AND YET NOW THEY'RE THE ONES WHO MIGHT END UP WITH A

09:36AM    3     REBUTTAL REPORT OR A SURREBUTTAL.

09:36AM    4                  THE COURT:    SO YOU'RE CERTAINLY RIGHT, THIS IS

09:36AM    5     NOWHERE IN DAUBERT, AND THIS WAS SET AS DAUBERT HEARINGS.        IT'S

09:36AM    6     COMMON AND ALMOST -- IT'S COMMON THAT THE PARTIES DO EXACTLY

09:36AM    7     WHAT SPACE DATA HAS DONE HERE AND BRING IN THESE ISSUES.

09:36AM    8          BUT I'M NOT -- SO I'VE ALLOWED IT.      I'M NOT SURE THAT THEY

09:36AM    9     HAD TO MAKE THIS A MOTION TO STRIKE.      I THINK IT CAN BE A

09:36AM   10     MOTION IN LIMINE BROUGHT A COUPLE OF WEEKS BEFORE TRIAL, BUT

09:36AM   11     THEY'VE BROUGHT IT EARLY SO THERE MAY ACTUALLY BE TIME TO CURE

09:36AM   12     THE PROBLEM IF I'M GOING TO RULE AGAINST YOU, I CAN ACTUALLY --

09:37AM   13     I MIGHT HAVE A SIDE DOOR HERE.

09:37AM   14                  MR. KAMBER:   SO ON THE ISSUE OF JUST THE POSSIBILITY

09:37AM   15     OF A SURREBUTTAL, IT SEEMS A LITTLE BIT PERVERSE HERE TO BE

09:37AM   16     QUITE HONEST, YOUR HONOR, BECAUSE THEY HAVE THE BURDEN OF

09:37AM   17     PROOF.

09:37AM   18                  THE COURT:    YES.

09:37AM   19                  MR. KAMBER:   THEY HAVE THE BURDEN TO ESTABLISH THAT

09:37AM   20     THESE TRADE SECRETS ARE IN FACT TRADE SECRETS, THAT GOOGLE USED

09:37AM   21     THEM.    THEY BORE THE BURDEN ON ALL OF THOSE THINGS, AND THEY

09:37AM   22     DECIDED, I THINK STRATEGICALLY PERHAPS, OR NOT, TO NOT HAVE AN

09:37AM   23     EXPERT PUT IN AN OPINION.

09:37AM   24          THEY DIDN'T GET -- THEY WEREN'T SURPRISED BY THIS NOR WAS

09:37AM   25     IT UNFAIR.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 28 of 46
                                                                                    28


09:37AM    1          THEIR EXPERT SPENT TWO DAYS DISASSEMBLING THE PLATFORM,

09:37AM    2     TAKING PICTURES, TAKING VIDEO, DOING IT NOT JUST FOR PURPOSES

09:37AM    3     OF THE PATENT ANALYSIS, AND THEY DECIDED NOT TO PUT IN A

09:37AM    4     REPORT.

09:37AM    5          INSTEAD, WHAT THEY DECIDED TO DO WAS WE'LL GIVE A

09:37AM    6     MOUTHPIECE TO THE ALLEGATIONS, A PH.D. FROM M.I.T., AN

09:38AM    7     ECONOMIST WHO WILL SPONSOR THESE IDEAS THAT ARE VERY MUCH

09:38AM    8     INTERTWINED WITH THE ANALYSIS, AND WE CAN TALK ABOUT THAT IN A

09:38AM    9     MINUTE, AND THEY HAD THE OPPORTUNITY TO DO ALL OF THOSE THINGS,

09:38AM   10     AND THEN WE CHALLENGED THOSE ASSUMPTIONS.

09:38AM   11          IT DOESN'T SEEM FAIR AT THIS POINT TO SAY, OH, YOU WENT

09:38AM   12     FIRST AS A DEFENDANT AND NOW EVEN THOUGH WE, SPACE DATA, HAD

09:38AM   13     EVERY OPPORTUNITY TO PUT IN AN OPENING REPORT, HAD ALL OF THE

09:38AM   14     EVIDENCE.

09:38AM   15                 THE COURT:    SO YOU'RE SUGGESTING THAT WHEN A

09:38AM   16     PLAINTIFF EXERCISES ITS RIGHT TO PRESENT LIABILITY THROUGH

09:38AM   17     PERCIPIENT WITNESSES, IT ULTIMATELY DEPRIVES THE DEFENSE OF THE

09:38AM   18     OPPORTUNITY TO HAVE AN EXPERT REBUT THE EVIDENCE, YOU'D HAVE TO

09:38AM   19     REBUT IT WITH OTHER PERCIPIENT WITNESSES.

09:38AM   20                 MR. KAMBER:   YOU WOULD, BUT UNLESS YOU'RE IN A

09:38AM   21     SITUATION LIKE THIS WHERE INSTEAD OF TRYING TO PRESENT IT, THEY

09:39AM   22     PRESENT IT BY WAY OF ASSUMPTIONS, AND THEY SAY THOSE

09:39AM   23     ASSUMPTIONS ARE SOMEHOW IMMUNIZED FROM ATTACK BY REBUTTAL

09:39AM   24     EXPERTS, WHICH ISN'T TRUE.

09:39AM   25                 THE COURT:    RIGHT.   AND THAT'S WHERE I'M ACTUALLY



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 29 of 46
                                                                                      29


09:39AM    1     VERY CONCERNED HERE.     I DON'T THINK AT THE TIME YOUR INITIAL

09:39AM    2     EXPERT REPORTS WERE DUE YOU COULD HAVE HAD -- YOU DIDN'T KNOW

09:39AM    3     THE BASIS ON WHICH SPACE DATA WOULD PRESENT ITS MISUSE THEORY

09:39AM    4     BECAUSE ALTHOUGH YOU HAVE THE DEPOSITIONS OF THEIR PERCIPIENT

09:39AM    5     WITNESSES, YOU DON'T HAVE THE DIRECT TESTIMONY OF THE

09:39AM    6     PERCIPIENT WITNESSES.

09:39AM    7          SO YOU'D BE SHADOWBOXING, WHICH IS NOT REQUIRED.

09:39AM    8                MR. KAMBER:    THAT'S RIGHT.

09:39AM    9                THE COURT:    AND THAT'S WHERE, THAT'S WHERE I HAVE A

09:39AM   10     REAL PROBLEM WITH THIS CIRCUMSTANCE WE'RE IN, AND I WANT TO BE

09:40AM   11     CLEAR, WHERE SPACE DATA HAS EXERCISED ITS RIGHT TO PRESENT

09:40AM   12     THEIR CASE THROUGH PERCIPIENT WITNESSES, IT LEAVES US WITH A

09:40AM   13     LITTLE BIT OF A GAP, AND AN INABILITY OF A DEFENDANT TO OFFER

09:40AM   14     WHAT IS TRULY REBUTTAL TO THE EVIDENCE AND THE THEORY OF

09:40AM   15     LIABILITY PRESENTED BY PLAINTIFF.

09:40AM   16          BECAUSE OTHERWISE, FRANKLY, YOU WOULD HAVE NEEDED AN

09:40AM   17     EXPERT TO SCOUR THE WATERFRONT ON ALL POTENTIAL THEORIES.        I

09:40AM   18     MEAN, YOU WOULD HAVE BECOME THEIR, ESSENTIALLY THEIR ADVOCATE.

09:40AM   19     YOU WOULD HAVE HAD TO BUILD UP EVERY STRAW MAN AND KNOCK IT

09:40AM   20     DOWN, AND THAT'S NOT YOUR JOB.

09:40AM   21                MR. KAMBER:    THAT'S RIGHT.

09:40AM   22                THE COURT:    AND SO THAT'S MY CONCERN HERE, AND

09:40AM   23     THAT'S WHY I THINK THAT IT IS -- WHEN DR. MEYER AS AN EXPERT

09:40AM   24     DOES PUT HER IMPRIMATUR ON THE ASSUMPTIONS AND THEN BUILDS THEM

09:40AM   25     IN, THAT SHE CAN'T GET A FREE RIDE ON THAT.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 30 of 46
                                                                                   30


09:40AM    1          I DON'T THINK CROSS-EXAMINATION -- TO JUST SAY

09:41AM    2     CROSS-EXAMINATION OF HER AND HER -- AND THE -- AND ARGUMENT AS

09:41AM    3     TO WHY THE PERCIPIENT WITNESSES WERE NOT SUFFICIENT TO PROVE

09:41AM    4     TRADE SECRETS IS ENOUGH, SO I'M -- I'M TRYING TO -- I WANT TO

09:41AM    5     MAKE SURE, THOUGH, THAT SPACE DATA IS GIVEN AN OPPORTUNITY TO

09:41AM    6     PRESENT ITS EVIDENCE BUT -- SO LET ME JUST -- SO WE HAD YOUR --

09:41AM    7     YOU -- THERE WERE NO EXPERT REPORTS OTHER THAN DAMAGES REPORTS

09:41AM    8     AT THE INITIAL EXPERT DISCLOSURE.

09:41AM    9                MR. KAMBER:    THERE WAS LIABILITY ON THE PATENTS BUT

09:41AM   10     NOT ON THE TRADE SECRETS.

09:41AM   11                THE COURT:    OKAY.   SO THERE WAS -- OKAY.   SO JUST ON

09:41AM   12     THE TRADE SECRETS.

09:41AM   13          AND THEN YOU HAD YOUR TWO EXPERT REBUTTAL REPORTS.

09:41AM   14                MR. KAMBER:    CORRECT.

09:41AM   15                THE COURT:    AND THE ONE DR. MEYER REPORT THAT

09:42AM   16     SUPPORTS THE DAMAGES.

09:42AM   17                MR. KAMBER:    THEY'VE NEVER -- SORRY.

09:42AM   18                THE COURT:    AND THEN SPACE DATA HAD THE OPPORTUNITY

09:42AM   19     TO TAKE THE DEPOSITION OF DR. HANSMAN AND DR. INGBERMAN ON

09:42AM   20     THEIR REBUTTAL REPORTS?

09:42AM   21                MR. KAMBER:    THEY DID.   THEY TOOK -- THEY DEPOSED

09:42AM   22     BOTH OF THE WITNESSES AND ASKED THEM ABOUT THESE ISSUES AND

09:42AM   23     DIDN'T ASK FOR REBUTTAL UP UNTIL TODAY.

09:42AM   24                THE COURT:    AND THERE'S NO EXPERT -- I MEAN,

09:42AM   25     DR. MEYER, I MEAN, I DON'T KNOW WHO THEY -- I'M NOT -- I DON'T



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 31 of 46
                                                                                   31


09:42AM    1     KNOW WHETHER -- I MEAN, THE IDEA THAT THEY CAN NOW BRING IN AN

09:42AM    2     EXPERT TO REBUT YOUR EXPERT IS -- I'M NOT SURE I WANT TO OPEN

09:42AM    3     THAT DOOR.

09:42AM    4                  MR. KAMBER:    THIS IS THE PROBLEM IS THAT THEY CHOSE

09:42AM    5     NOT TO GO FIRST, THEY PUT THE BURDEN ON US TO REBUT

09:42AM    6     ASSUMPTIONS, AND THEN FOR THEM TO GET A CHANCE TO NOW PRESENT

09:42AM    7     THEIR CASE THROUGH -- HAVING SEEN US PUT OUT OUR CARDS FIRST AS

09:42AM    8     DEFENDANTS AND ADDRESS THE EVIDENCE THAT IS, AS YOU POINT OUT,

09:43AM    9     IS INTERTWINED WITH HER ANALYSIS DOESN'T SEEM LIKE A FAIR

09:43AM   10     SITUATION HERE.

09:43AM   11          THIS IS SCREWY AND WE'VE -- WE WERE THINKING ABOUT THE

09:43AM   12     SAME ISSUE.    IS IT ENOUGH TO JUST CROSS-EXAMINE DR. MEYER AND

09:43AM   13     DO IT THAT WAY?

09:43AM   14          OUR SENSE IS THE SAME AS YOURS, YOUR HONOR.      THAT DOESN'T

09:43AM   15     REALLY DO THE TRICK.       THERE'S A LITTLE BIT OF A -- SHE CAN JUST

09:43AM   16     SAY I DON'T KNOW, AND IT'S NOT PARTICULARLY EFFECTIVE.

09:43AM   17                  THE COURT:    WELL, I MEAN, DR. -- I'VE SEEN DR. MEYER

09:43AM   18     HERE IN OTHER TRIALS.      SHE'S VERY EXPERIENCED.   SHE'S A VERY --

09:43AM   19     SHE'S A -- SHE HAS A SUPERB REPUTATION.      SHE'S BEEN IN MANY

09:43AM   20     COURTROOMS IN HER CAREER.

09:43AM   21          SHE BRINGS A DEGREE OF CREDIBILITY AND PROFESSIONALISM TO

09:43AM   22     THE COURT.    AND SO THAT IS THE, AS I SAY, THAT'S THE STAMP OF

09:43AM   23     APPROVAL THAT I'M A LITTLE BIT CONCERNED ABOUT.

09:43AM   24                  MR. KAMBER:    SO ARE WE.

09:43AM   25                  THE COURT:    YES.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 32 of 46
                                                                                  32


09:43AM    1                MR. KAMBER:   LET ME POINT OUT ONE THING, YOUR HONOR.

09:43AM    2          THEY DIDN'T PUT IN A LIABILITY EXPERT OF THEIR OWN.

09:44AM    3                THE COURT:    UH-HUH, YEAH.

09:44AM    4                MR. KAMBER:   AND SO THEY'RE SAYING THAT ESSENTIALLY

09:44AM    5     WE CAN'T PRESENT A REBUTTAL LIABILITY EXPERT, EITHER.

09:44AM    6          BUT WHAT IS WORSE IS THAT THEY'RE SAYING THAT NO EXPERT

09:44AM    7     CAN REBUT EVEN THE FACTUAL TECHNICAL ASSUMPTIONS OF THEIR

09:44AM    8     DAMAGES EXPERT, AGAIN, WITH THAT IMPRIMATUR OF -- IMPRIMATUR,

09:44AM    9     EXCUSE ME --

09:44AM   10                THE COURT:    -- IS APPROPRIATE.

09:44AM   11                MR. KAMBER:   -- OF HER DEGREE AND HER

09:44AM   12     QUALIFICATIONS.

09:44AM   13          WHAT SEEMS TO BE HAPPENING THROUGH THE RULES IN A WEIRD

09:44AM   14     WAY IS THAT THEY WANT TO BOOTSTRAP THEIR WAY INTO AN

09:44AM   15     UNREBUTTABLE CASE OF TRADE SECRET MISAPPROPRIATION.

09:44AM   16          THEY'RE SAYING THAT, YOU KNOW, THEY CAN REST THEIR CASE

09:44AM   17     AND THEIR THEORIES ON TECHNICAL ASSUMPTIONS BY A DAMAGES EXPERT

09:44AM   18     THAT ARE IMMUNE FROM CHALLENGE BY OUR REBUTTAL EXPERTS.

09:44AM   19          WE THINK THAT'S NOT RIGHT.    THE LAW IN PINTEREST AND

09:45AM   20     LAFLAWN (PHONETIC) AND OTHERS IS CLEAR, WE CAN CHALLENGE THE

09:45AM   21     ASSUMPTIONS.

09:45AM   22          THERE'S NO CASE LAW SUPPORTING THE IDEA THAT THEY -- THAT

09:45AM   23     WE CAN'T PRESENT THAT TYPE OF REBUTTAL TESTIMONY, AND THERE'S

09:45AM   24     NO CASE LAW THAT WOULD SUGGEST THAT THEY NOW, HAVING BORNE THE

09:45AM   25     BURDEN OF PROOF AND BEARING THE BURDEN OF PROOF THROUGHOUT,



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 33 of 46
                                                                                       33


09:45AM    1     SOMEHOW GET TO DO A SURREBUTTAL HAVING CHOSEN TO WAIT AND

09:45AM    2     HAVING HAD ALL OF THE OPPORTUNITY IN THE WORLD TO PRESENT AN

09:45AM    3     OPENING REPORT ON THIS ISSUE.

09:45AM    4                THE COURT:   OKAY.   MR. ATKINSON, I'LL LET YOU FINISH

09:45AM    5     UP.

09:45AM    6                MR. ATKINSON:   THANK YOU, YOUR HONOR.

09:45AM    7           YOUR HONOR, I THINK YOU PRETTY MUCH UNDERSTAND THE ISSUE,

09:45AM    8     WHICH IS THAT SPACE DATA IS BEING SUBSTANTIALLY PREJUDICED IF

09:45AM    9     IT DOESN'T HAVE AN OPPORTUNITY TO PRESENT AN EXPERT.

09:45AM   10           SO HERE WE HAVE A SITUATION WHERE FIRST OFF THE DEFENDANTS

09:45AM   11     DID HAVE AN OPPORTUNITY TO AT LEAST ATTACK THE FACT THAT WE

09:45AM   12     DIDN'T PUT IN A LIABILITY EXPERT OURSELVES.        THEY DID THAT AT

09:45AM   13     SUMMARY JUDGMENT, AND YOUR HONOR FOUND THAT WE COULD RELY ON

09:46AM   14     LAY OPINION -- I MEAN, I AM SORRY, LAY FACT EVIDENCE IN THAT

09:46AM   15     REGARD.

09:46AM   16           IN THAT CASE WHAT WE PLANNED TO DO IS PUT ON THOSE LAY

09:46AM   17     WITNESSES TO PRESENT OUR TRADE SECRETS LIABILITY CASE, BOTH OUR

09:46AM   18     WITNESSES AND THE DEFENDANTS, AND THEN DR. MEYER WILL OPINE ON

09:46AM   19     DAMAGES.   SHE'S NOT OPINING ON LIABILITY.

09:46AM   20           SO I THINK THERE IS SOME CONFLATING OF WHAT HER TRUE

09:46AM   21     ASSUMPTIONS ARE, WHICH ARE VERY NORMAL AND STANDARD FOR A

09:46AM   22     DAMAGES EXPERT TO MAKE AND ARE ACTUALLY VERY NARROW DAMAGES

09:46AM   23     OPINION WHICH IS BASED ON UNJUST ENRICHMENT, YOUR HONOR.

09:46AM   24           ON THE POINT OF THE CASES, THE CASES THAT GOOGLE CITES

09:46AM   25     DOES NOT SUPPORT ITS POSITION.    THE PINTEREST CASES OR THE



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 34 of 46
                                                                                   34


09:46AM    1     PEREZ CASES INVOLVE SITUATIONS WHERE EITHER THE DAMAGES EXPERT

09:46AM    2     REQUESTS A DAMAGES EXPERT, OR A VOCATIONAL EXPERT REQUESTS A

09:46AM    3     VOCATIONAL EXPERT.   THERE'S NO SITUATION WHERE A DAMAGES EXPERT

09:46AM    4     IS REQUIRED BY A LIABILITY EXPERT WHICH IS THE SITUATION THAT

09:46AM    5     WE FIND OURSELVES IN HERE.

09:46AM    6          YOUR HONOR, IT'S GOOGLE THAT HAS NO AUTHORITY ON THE POINT

09:46AM    7     THAT THEY WERE THE ONES THAT COULD JUST SIT BACK AND DO NOTHING

09:46AM    8     WHEN THE CASE LAW, THEIR OWN CASES ARE VERY CLEAR THAT THEY'RE

09:47AM    9     THE ONES WHO BEAR THE RISK ON THIS ISSUE.     BOTH THE CASES THAT

09:47AM   10     WE CITE, YOUR HONOR'S CASE CLEAR-VIEW, AND OTHER OPINIONS FROM

09:47AM   11     MULTIPLE DISTRICTS ARE VERY CLEAR ON THAT ONE POINT, YOUR

09:47AM   12     HONOR.

09:47AM   13                THE COURT:   SO I'M GOING TO THROW THIS OUT, ALTHOUGH

09:47AM   14     IT'S SOMETHING THAT I DON'T LIKE TO DO AND I PROBABLY WON'T,

09:47AM   15     BUT I WOULD LIKE TO EXPLORE IT.

09:47AM   16          WOULD WE CURE THIS PROBLEM IF WE HAVE A LIABILITY PHASE, A

09:47AM   17     VERDICT, AND THEN, SAME JURY, IT'S JUST GOING TO BE A JURY

09:47AM   18     DELIBERATING TWICE, AND THEN A DAMAGES PHASE?      I SAY I HATE

09:47AM   19     DOING THAT.   I -- USUALLY I DON'T ALLOW THAT, BUT I'M JUST

09:47AM   20     WONDERING, BECAUSE THEN WE WOULD NOT HAVE -- I THINK THE

09:47AM   21     BIGGEST CONCERN BY GOOGLE IS THAT DR. MEYER WILL ASSIST IN

09:47AM   22     PROVING MISUSE, WHICH SHE CAN'T DO.

09:48AM   23                MR. ATKINSON:   YOUR HONOR, ON THE SPOT I GUESS I

09:48AM   24     DON'T.

09:48AM   25                THE COURT:   I DID PUT YOU ON THE SPOT.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 35 of 46
                                                                                    35


09:48AM    1                MR. ATKINSON:   I'M TRYING TO THINK WHETHER THERE

09:48AM    2     ARE --

09:48AM    3                THE COURT:   IT'S NOT SOMETHING THAT WE HAVE TO

09:48AM    4     DECIDE TODAY.   IF YOU HAVE SOME IMMEDIATE THOUGHTS, IT WOULD BE

09:48AM    5     HELPFUL.

09:48AM    6                MR. ATKINSON:   IMMEDIATE THOUGHTS ON THIS LIMITED

09:48AM    7     ISSUE THAT SEEMS LIKE IT WOULD BE FINE.

09:48AM    8          IN TERMS OF THE AMOUNT OF DUPLICATION, FOR EXAMPLE, WITH

09:48AM    9     REGARDS TO THE -- HOW DOES YOUR HONOR FORESEE THEN THE

09:48AM   10     EXEMPLARY DAMAGES PORTION OF THE TRIAL PROCEEDING?       WOULD THAT

09:48AM   11     STILL BE WITH THE LIABILITY PHASE AND THEN --

09:48AM   12                THE COURT:   NO, NO.   ALL DAMAGES.     WELL, ALL DAMAGES

09:48AM   13     WOULD BE IN THE SECOND PHASE.     AND I'M TALKING ABOUT A SINGLE

09:48AM   14     JURY THAT IS TOLD UPFRONT, FIRST YOU'RE GOING TO HEAR LIABILITY

09:48AM   15     AND THEN YOU'RE GOING TO DELIBERATE, AND TELL THEM EXACTLY WHAT

09:48AM   16     THEY'RE GOING TO DO, BUT THAT WAY I THINK WE -- I MEAN, IT IS A

09:48AM   17     WAY OF ADDRESSING THE CONCERN THAT DR. MEYER IMPROPERLY

09:48AM   18     TESTIFIES ON MISUSE.

09:49AM   19                MR. ATKINSON:   YOUR HONOR, I -- ON THE SPOT I DON'T

09:49AM   20     THINK WE WOULD HAVE A PROBLEM.    THAT ACTUALLY SOUNDS LIKE IT

09:49AM   21     WOULD -- SO THERE WOULD BE NO --

09:49AM   22                THE COURT:   I MEAN, EXEMPLARY DAMAGES TAKE A

09:49AM   23     DIFFERENT KIND OF PROOF.    SO WE -- BECAUSE I THINK THERE HAS TO

09:49AM   24     BE WILLFULNESS, DOESN'T THERE?

09:49AM   25                MR. ATKINSON:   YES, YOUR HONOR.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 36 of 46
                                                                                    36


09:49AM    1                THE COURT:    SO THAT'S A DIFFERENT -- I MEAN, THAT'S

09:49AM    2     A DIFFERENT ASPECT, BUT --

09:49AM    3          MR. KAMBER, DO YOU HAVE ANY REACTIONS TO --

09:49AM    4                MR. KAMBER:    I'LL LET MR. WERDEGAR ADDRESS THIS.

09:49AM    5                MR. WERDEGAR:   YOUR HONOR, I THINK I WOULD BEG THE

09:49AM    6     COURT'S INDULGENCE AND ASK FOR A CHANCE TO CONSULT WITH MY

09:49AM    7     CLIENT ABOUT IT.

09:49AM    8                THE COURT:    YES.

09:49AM    9                MR. WERDEGAR:   BUT MY INITIAL REACTION IS THAT I

09:49AM   10     THINK IT'S AN INCOMPLETE SOLUTION TO THE PROBLEMS THAT WE'VE

09:49AM   11     BEEN TALKING ABOUT THIS MORNING.

09:49AM   12          THE PRIMARY THING BEING THAT IT DOESN'T REALLY REMEDY THE

09:49AM   13     SITUATION THAT WE'VE FOUND OURSELVES IN THAT YOU'VE RECOGNIZED

09:49AM   14     OF HAVING TO SHADOWBOX.

09:49AM   15                THE COURT:    YES.

09:49AM   16                MR. WERDEGAR:   WHERE WE HAD TO -- WE WOULD HAVE HAD

09:49AM   17     TO HAVE COME UP WITH OUR BEST VERSION OF WHAT PLAINTIFF'S CASE

09:49AM   18     MIGHT BE, AND THEN KNOCK THAT DOWN AND CHASE EVERY STRAW MAN IF

09:49AM   19     WE HAD DONE --

09:50AM   20                THE COURT:    RIGHT.

09:50AM   21                MR. WERDEGAR:   -- SO WE'LL BE LEFT IN A SITUATION

09:50AM   22     WHERE WE'LL BE PENALIZED FOR HAVING EXPECTED REASONABLY, I

09:50AM   23     THINK, OPENING REPORTS, NOT HAVING RECEIVED THEM.

09:50AM   24                THE COURT:    THAT'S A GOOD POINT.      SO, MR. WERDEGAR,

09:50AM   25     LET ME CIRCLE BACK TO THE INTERROGATORY RESPONSES.



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 37 of 46
                                                                                   37


09:50AM    1          IS IT CORRECT THAT WHEN YOU ASKED IN INTERROGATORIES FOR

09:50AM    2     RESPONSES ON THE EVIDENCE THAT WOULD SUPPORT MISUSE, THAT THE

09:50AM    3     OBJECTION WAS POSED THAT YOU WILL LEARN IT IN THE EXPERT

09:50AM    4     REPORTS?   IS THAT A -- THAT'S A --

09:50AM    5                MR. WERDEGAR:   THE OBJECTION WAS INTERPOSED.     TO BE

09:50AM    6     FAIR, WE DID GET A SUM AND SUBSTANCE RESPONSE AS WELL, BUT THE

09:50AM    7     OBJECTION WAS INTERPOSED THAT THIS TYPE OF INTERROGATORY WAS

09:50AM    8     PREMATURE, AND IT WAS A CITATION TO OPENING EXPERT REPORTS ARE

09:50AM    9     DUE ON SEPTEMBER 10, 2018, OR WHATEVER IT WAS.

09:50AM   10                THE COURT:   AND YOU DIDN'T KNOW THERE WOULD BE ANY

09:50AM   11     OPENING EXPERT REPORTS UNTIL THE DAY CAME AND WENT.

09:51AM   12                MR. WERDEGAR:   CORRECT.

09:51AM   13                THE COURT:   IS THAT WHERE YOU SHAKE THE ENVELOPE TO

09:51AM   14     SEE IF SOMETHING DIDN'T FALL OUT?

09:51AM   15                MR. WERDEGAR:   THAT IS RIGHT.   THAT'S THE ENVELOPE

09:51AM   16     IS LIKE COLLEGE APPLICATION SEASON.    SO WE RECEIVED THEIR

09:51AM   17     OPENING REPORTS AND WE GOT WHAT WE GOT AND HADN'T GOTTEN PRIOR

09:51AM   18     NOTICE.

09:51AM   19                THE COURT:   I THINK THAT IS NOT A GOOD IDEA.     I

09:51AM   20     DON'T LIKE DOING IT ANYWAY.    BUT THANK YOU FOR YOUR JUST

09:51AM   21     OFF-THE-TOP THOUGHTS ON IT.    THAT'S REALLY HELPFUL.

09:51AM   22          ALL RIGHT.   WELL, I -- IT'S MY INCLINATION TO DENY THE

09:51AM   23     MOTION AS TO DR. HANSMAN AND TO DENY THE MOTION AS TO

09:51AM   24     DR. INGBERMAN WITH THE EXCEPTION OF HIS OPINIONS ON THE

09:51AM   25     FINANCIAL INFORMATION WHERE HE'S ACTUALLY VEERING INTO AN AREA



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 38 of 46
                                                                                  38


09:51AM    1     OF WHETHER OR NOT THERE'S MISUSE AND NOT BECAUSE IT LACKS

09:51AM    2     FOUNDATION.   I THINK HE SIMPLY WASN'T DISCLOSED FOR THAT

09:51AM    3     PURPOSE.

09:51AM    4          AND SO I DON'T ACTUALLY HAVE SPECIFIC PARAGRAPHS THAT I

09:52AM    5     CAN EXCLUDE BASED ON THAT.    I'VE NEVER LIKED TO BE THE ONE WHO

09:52AM    6     READS THE REPORT AND COMES UP WITH WHAT I THINK WOULD BE THOSE

09:52AM    7     PARAGRAPHS.

09:52AM    8          SO I SUPPOSE WHAT I WILL DO IS I'LL PREPARE THE ORDER WITH

09:52AM    9     THE GENERAL FRAMEWORK AND THEN PROBABLY IF I STICK TO THIS, IS

09:52AM   10     ASK SPACE DATA TO IDENTIFY THE PARAGRAPHS THAT IT WOULD FIND

09:52AM   11     FALL WITHIN THE LIMITATION THAT I'M EXCLUDING, AND THEN I WOULD

09:52AM   12     ALLOW GOOGLE TO TELL ME WHY SOME OF THESE OPINIONS MIGHT NOT

09:52AM   13     BELONG UNDER THAT UMBRELLA TO BE EXCLUDED.     THAT'S THE BEST

09:52AM   14     THAT I CAN DO.

09:52AM   15          YOU NEED TO SEE MY SPECIFIC ARTICULATION BEFORE YOU CAN

09:52AM   16     LOOK AT THE REPORT, AND I NEED TO THINK ABOUT HOW TO DIVIDE

09:53AM   17     THAT UP A LITTLE BIT.

09:53AM   18          BUT I'M REALLY CONCERNED THAT DR. INGBERMAN, WHO AS AN

09:53AM   19     ECONOMIST COULD HAVE DONE THAT ANALYSIS WITH THE FINANCIAL

09:53AM   20     TRADE SECRETS, WAS NOT DESIGNATED TO DO THAT.

09:53AM   21          AND IT -- SO IT'S A FAIRLY SMALL PART OF THE REPORT IS MY

09:53AM   22     RECOLLECTION, AND IT MAY BE THAT YOU DON'T ACTUALLY DISAGREE ON

09:53AM   23     THE SELECTION OF PARAGRAPHS, BUT I THINK YOU'RE BETTER OFF IF

09:53AM   24     YOU AND YOUR EXPERT KNOW THE PARAGRAPHS THAT ARE EXCLUDED SO

09:53AM   25     THAT THERE'S CLEAR DIRECTION AS TO WHAT NOT TO TALK ABOUT AT



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 39 of 46
                                                                                    39


09:53AM    1     TRIAL.

09:53AM    2                MR. WERDEGAR:   THAT MAKES SENSE, YOUR HONOR.    WE'LL

09:53AM    3     CERTAINLY WORK WITH OPPOSING COUNSEL ON THAT.

09:53AM    4                MR. ATKINSON:   YOUR HONOR, MAY I MAKE ONE FINAL

09:53AM    5     COMMENT?

09:53AM    6                THE COURT:   SURE.   SURE.

09:53AM    7                MR. ATKINSON:   SO, YOUR HONOR, IF DR. HANSMAN IS LET

09:53AM    8     IN, THEN SPACE DATA WILL BE IN A POSITION OF WHERE IT EXERCISED

09:53AM    9     ITS RIGHT CORRECTLY, AND IT DIDN'T DO ANYTHING WRONG THERE, TO

09:53AM   10     NOT HAVE A LIABILITY EXPERT WHILE THE DEFENDANTS WILL HAVE AN

09:53AM   11     UNREBUTTED LIABILITY EXPERT GOING ON TO MATTERS SUCH AS THE

09:54AM   12     ECONOMIC VALUE OF THE TRADE SECRETS AND WHETHER THEY WERE

09:54AM   13     PUBLICLY KNOWN WHICH WERE MATTERS THAT DR. MEYER WILL NOT BE

09:54AM   14     ABLE TO REBUT HIM ON.

09:54AM   15                THE COURT:   SO THE PUBLICLY KNOWN.     THESE EXPERTS

09:54AM   16     ARE NOT -- YOU KNOW, DR. HANSMAN IS GOING TO BE VERY LIMITED.

09:54AM   17     I MEAN, HE'S GOING TO HAVE TO ATTACK THE ASSUMPTIONS AND

09:54AM   18     EXPLAIN WHY HER VALUATION OPINIONS ARE FAULTY BECAUSE HER

09:54AM   19     ASSUMPTIONS ARE FAULTY.

09:54AM   20          AND WITH DR. INGBERMAN, AGAIN, WE'RE AT THE METHODOLOGY

09:54AM   21     LEVEL, NOT -- HE'S NOT GOING TO BE ABLE TO TESTIFY ABOUT WHAT

09:54AM   22     THE ACTUAL EVIDENCE WOULD SHOW.    THAT'S, THAT'S -- I MEAN, HE

09:54AM   23     CERTAINLY CAN'T ON THE TECHNICAL TRADE SECRETS.      HE CAN ONLY

09:54AM   24     ATTACK THE METHODOLOGY THAT SHE DID FAIL TO CONSIDER THE BODY

09:54AM   25     OF PUBLIC INFORMATION, BUT IT'S NOT FOR HIM TO TESTIFY ABOUT



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 40 of 46
                                                                                   40


09:54AM    1     WHAT WAS PUBLIC.   THAT IS, THAT IS NOT SOMETHING THAT HE WAS

09:54AM    2     DISCLOSED TO DO.

09:54AM    3            THAT'S -- SO, YOU KNOW, THIS IS JUST A LITTLE TRICKY, BUT,

09:55AM    4     QUITE FRANKLY, I THINK THERE'S A LITTLE BIT OF FAULT TO GO

09:55AM    5     AROUND ON THIS PROMISE OF AN EXPERT ON LIABILITY AND THEN A

09:55AM    6     CHANGE IN STRATEGY UPON THE REPORT DATE.     AND THERE IS NO -- I

09:55AM    7     REALLY BELIEVE THAT THERE IS NO WAY A DEFENDANT SHOULD HAVE THE

09:55AM    8     ONUS OF SHADOWBOXING YOUR THEORIES.    I MEAN, FRANKLY, IT WOULD

09:55AM    9     BE LIKE SPACE DATA ENLISTING THIS OTHER GREAT LAW FIRM TO HELP

09:55AM   10     THEM IDENTIFY THEIR CASE FOR THEM.    IT JUST DOESN'T WORK THAT

09:55AM   11     WAY.

09:55AM   12            SO, YOU KNOW, I -- OBVIOUSLY IT WOULD HAVE BEEN BETTER IF

09:55AM   13     ALL OF THIS HAD BEEN WORKED OUT, BUT I STILL DON'T THINK IT WAS

09:55AM   14     EVEN AT THE TIME OF DISCLOSURE, IT WAS NEVER GOOGLE'S

09:55AM   15     OBLIGATION TO COME UP WITH A REPORT BY AN EXPERT BEFORE THEY

09:55AM   16     KNEW WHAT YOUR -- WHAT YOUR BEST CASE WAS, WHAT YOUR EXPERTS

09:55AM   17     WERE SAYING.

09:55AM   18            YOU KNOW, THE FACT THAT YOU DON'T HAVE AN EXPERT COULD

09:56AM   19     BE -- THERE ARE SO MANY REASONS.    IT COULD BE THAT YOUR

09:56AM   20     PERCIPIENT WITNESSES ARE SO PERSUASIVE THAT A JURY IS GOING TO

09:56AM   21     FIND THEM MORE CREDIBLE THAN ANY PAID EXPERT, OR IT COULD BE

09:56AM   22     THAT YOUR EXPERT SAID TO YOU, I CAN'T REALLY HELP YOU OUT HERE

09:56AM   23     GUYS, OR SOMETHING IN BETWEEN.

09:56AM   24            YOU KNOW, I -- NONE OF US WILL EVER KNOW.   THAT'S

09:56AM   25     CONFIDENTIAL.   BUT OBVIOUSLY THAT'S, THAT'S THE RANGE OF



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 41 of 46
                                                                                  41


09:56AM    1     POSSIBILITIES, THE TWO EXTREMES HERE.

09:56AM    2          AND, YOU KNOW, SO WE'LL SEE.     BUT I THINK THAT THIS IS

09:56AM    3     MORE THAN FAIR AND TO THE EXTENT THAT DR. MEYER -- YOU KNOW, HE

09:56AM    4     CAN ONLY REBUT HER TESTIMONY AND HER -- THE OPINIONS SHE GIVES.

09:56AM    5     THEY CAN'T REBUT SOMETHING THAT IS DEEP IN HER REPORT THAT SHE

09:56AM    6     DOESN'T EVEN PRESENT TO THE JURY.

09:56AM    7          SO, YOU KNOW, HE'S GOING TO BE LISTENING CAREFULLY TO THAT

09:56AM    8     TESTIMONY.    I EXPECT THERE WILL BE A NUMBER OF OBJECTIONS.

09:56AM    9     THIS IS GOING MAKE IT SORT OF A STICKY WICKET FOR THE

09:57AM   10     TESTIMONY, AND I DON'T KNOW HOW MUCH SPECIFIC GUIDANCE I CAN

09:57AM   11     GIVE YOU, BUT HOPEFULLY THROUGH THIS DISCUSSION YOU HAVE A

09:57AM   12     GENERAL UNDERSTANDING.

09:57AM   13                  MR. ATKINSON:   YOUR HONOR, ON THAT POINT, WOULD THE

09:57AM   14     COURT FIND A MOTION IN LIMINE THAT WAS FOCUSSED ON WHAT

09:57AM   15     PORTIONS OF HANSMAN WE THOUGHT AND WHAT PORTIONS WE DIDN'T, AND

09:57AM   16     IS THAT HELPFUL IF -- I'M SORRY.

09:57AM   17          SO GIVEN WHAT YOUR HONOR SAID ABOUT DR. HANSMAN WOULD BE

09:57AM   18     LIMITED TO TRULY REBUTTING DR. MEYER, WOULD THE COURT FIND --

09:57AM   19     SO, FOR EXAMPLE, HIS PORTION OF THIS REPORT IS I THINK 60

09:57AM   20     PARAGRAPHS OR SO LONG.

09:57AM   21          WOULD THE COURT FIND A MOTION IN LIMINE HELPFUL

09:57AM   22     IDENTIFYING WHICH PARAGRAPHS WE THOUGHT ONE SIDE VERSUS THE

09:57AM   23     OTHER YOUR HONOR FINDS HELPFUL OR WOULD THAT BE SOMETHING --

09:57AM   24                  THE COURT:   YOU KNOW, THE INTERESTING THING WITH

09:57AM   25     THAT IS THAT I'M NOT THINKING THAT THAT IS GOING TO BE HELPFUL



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 42 of 46
                                                                                     42


09:57AM    1     BECAUSE SO OFTEN IT DEPENDS FIRST ON WHAT DR. MEYER TESTIFIES

09:58AM    2     TO, AND, SECOND, HOW THE QUESTION WAS POSED TO DR. HANSMAN AT

09:58AM    3     TRIAL AND HOW HE RESPONDS TO IT.

09:58AM    4          SO THE WAY IN WHICH AN EXPERT COMPOSES A REPORT IS SO

09:58AM    5     DIFFERENT THAN THE WAY THAT THEY TESTIFY.     I ACTUALLY THINK

09:58AM    6     THAT I WOULD DEFER RULING ON THAT SO YOU CAN SAVE ONE OF

09:58AM    7     YOUR --

09:58AM    8                MR. ATKINSON:   THANK YOU, YOUR HONOR.     THAT IS

09:58AM    9     HELPFUL.

09:58AM   10                THE COURT:   I'M GLAD YOU RAISED IT BECAUSE YOU WOULD

09:58AM   11     BE WASTING YOUR IN LIMINE MOTION I THINK.

09:58AM   12          ALL RIGHT.   I THINK THAT COVERS EVERYTHING FOR TODAY.

09:58AM   13                MR. ATKINSON:   I THINK WE ACTUALLY HAVE ONE JOINT

09:58AM   14     HOUSEKEEPING ITEM.

09:58AM   15                THE COURT:   SURE.

09:58AM   16                MR. ATKINSON:   THE DOCKET REFLECTS THAT ON THE

09:58AM   17     FRIDAY BEFORE TRIAL THERE IS JURY SELECTION AS WELL AND THE

09:58AM   18     MONDAY BEFORE TRIAL.

09:58AM   19                THE COURT:   THAT'S RIGHT.

09:58AM   20                MR. ATKINSON:   WE WERE UNCLEAR IF YOUR HONOR

09:58AM   21     ENVISIONED JURY SELECTION ON ONE DAY OR STARTING ON FRIDAY.

09:58AM   22                THE COURT:   THANK YOU FOR ASKING.      THIS GIVES YOU

09:58AM   23     MORE TIME TO PREPARE.    I ALWAYS PRESUME, AND, IN FACT, I

09:59AM   24     WELCOME AND WANT A QUESTIONNAIRE FOR THE JURY.       AND MOST

09:59AM   25     LAWYERS LIKE AN ADEQUATE TIME TO READ THE QUESTIONNAIRE.         SO IF



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 43 of 46
                                                                                       43


09:59AM    1     I DID IT ON MONDAY MORNING, I WOULD GIVE YOU NO TIME TO READ

09:59AM    2     IT.

09:59AM    3           SO I TYPICALLY BRING MY JURIES IN ON FRIDAY.     YOUR CLIENTS

09:59AM    4     DON'T NEED TO BE HERE.    THEY'LL GET THEIR INTRODUCTION TO JURY

09:59AM    5     SERVICE.   WE'LL DO HARDSHIP.   I WILL INTRODUCE THE

09:59AM    6     QUESTIONNAIRE, AND YOU -- I MEAN, YOU'LL BE IN THE COURTROOM,

09:59AM    7     AND I'LL INTRODUCE YOU VERY BRIEFLY.     I WILL INTRODUCE THE

09:59AM    8     QUESTIONNAIRE AND LEAVE THEM TO COMPLETE THE QUESTIONNAIRE AND

09:59AM    9     THEN GO HOME WHEN THEY'RE DONE.

09:59AM   10           YOU THEN WILL HAVE THE WEEKEND TO CONSIDER WHAT YOU'VE

09:59AM   11     LEARNED FROM THE QUESTIONNAIRE AND THAT WAY ON MONDAY MORNING

09:59AM   12     YOU'RE READY -- YOU START RIGHT AWAY WITH YOUR VOIR DIRE OF THE

09:59AM   13     JURY.   I TYPICALLY SWEAR IN MY JURIES BY 11:00 IN THE MORNING

09:59AM   14     ON THE MONDAY AND OPENING STATEMENTS START BEFORE LUNCH.         SO

09:59AM   15     JUST TO BE READY ON THAT.

10:00AM   16           WE THEN GENERALLY SPEND THE REST OF THE FRIDAY HAVING OUR

10:00AM   17     JURY INSTRUCTION CONFERENCE.    SO YOU SHOULD BE PREPARED FOR

10:00AM   18     THAT.   I USUALLY -- I LAY ALL OF THIS OUT AT THE PRETRIAL

10:00AM   19     CONFERENCE, BUT FOR SCHEDULING I'M GLAD YOU RAISED IT SO THAT

10:00AM   20     YOU CAN BUILD THAT IN.

10:00AM   21           IF THE JURY INSTRUCTIONS ARE VERY COMPLEX AND DISPUTED AT

10:00AM   22     EVERY TURN, I SOMETIMES NEED A SECOND DAY, AND IT WOULD BE THE

10:00AM   23     DAY BEFORE, AND IT WOULD ALSO BE THE THURSDAY.

10:00AM   24           I DON'T THINK THE JURY INSTRUCTIONS ARE GOING TO BE THAT

10:00AM   25     COMPLICATED IN THIS CASE.    I DON'T THINK THE 706 INSTRUCTION IS



                                    UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 44 of 46
                                                                                        44


10:00AM    1     GOING TO BE THAT HARD, AND I -- THE TRADE SECRET INSTRUCTIONS,

10:00AM    2     I MEAN, I DON'T KNOW.      I JUST DON'T THINK THAT IT'S GOING TO BE

10:00AM    3     THAT COMPLICATED A SITUATION.       I THINK WE CAN DO IT IN ONE

10:00AM    4     AFTERNOON.

10:00AM    5          BUT YOU HAVEN'T EVEN WRITTEN THOSE YET OR AT LEAST NOT IN

10:00AM    6     FINAL.

10:00AM    7          SO YOU'RE COMING BACK ON THE 21ST OF JUNE.         IS THAT WHEN

10:01AM    8     YOUR FINAL PRETRIAL IS?      OR IS IT IN JULY?

10:01AM    9                  MR. KAMBER:    I BELIEVE WE'RE IN JULY 19TH.

10:01AM   10                  THE CLERK:    YES.

10:01AM   11                  THE COURT:    OH, I'M SORRY.   YOU KNOW, I CARVED OUT

10:01AM   12     SOME VACATION TIME SO I MOVED SOME UP AND MOVED SOME BACK.

10:01AM   13          OKAY.    SO THAT'S -- I'M NOT CHANGING THAT.       OH, SO WE HAVE

10:01AM   14     LOTS OF TIME.

10:01AM   15          THEN TRIAL IS AUGUST 6TH.

10:01AM   16                  MR. KAMBER:    AUGUST 5TH, I BELIEVE.

10:01AM   17                  THE COURT:    AUGUST 5TH.   AND I'M GOING TO ACTUALLY

10:01AM   18     HAVE YOU COME IN ON THE 2ND TO DO THAT JURY QUESTIONNAIRE.

10:01AM   19                  MR. ATKINSON:    RIGHT.

10:01AM   20                  MR. KAMBER:    YES, YOUR HONOR.

10:01AM   21                  THE COURT:    OKAY.   WELL, THAT WORKS OUT.   YES, WE

10:01AM   22     HAVE PLENTY OF TIME.       OKAY.   I DON'T -- AND IT WAS MY

10:01AM   23     UNDERSTANDING THAT YOU STILL HAVE A MEDIATION SESSION COMING

10:01AM   24     UP; IS THAT CORRECT?

10:01AM   25                  MR. ATKINSON:    ON TUESDAY, YOUR HONOR.



                                     UNITED STATES COURT REPORTERS
               Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 45 of 46
                                                                                     45


10:01AM    1                MR. KAMBER:    WE DO, YOUR HONOR, ON TUESDAY, JUNE 4TH

10:01AM    2     WITH MR. WOLF.

10:01AM    3                THE COURT:    ALL RIGHT.    GOOD.   SO AS I SAY, I AM

10:02AM    4     PRETTY SURE THAT I'VE DECIDED ON THIS MOTION, I JUST REALLY

10:02AM    5     WANTED TO GIVE YOU MY BEST READ BEFORE YOUR MEDIATION.

10:02AM    6                MR. KAMBER:    THANK YOU.

10:02AM    7                THE COURT:    AND I THINK EVERYTHING ELSE, ALL OTHER

10:02AM    8     PENDING MOTIONS HAVE BEEN DECIDED.

10:02AM    9          SO YOU KNOW WHERE YOU ARE ON THAT.

10:02AM   10                MR. KAMBER:    THAT'S RIGHT, YOUR HONOR.

10:02AM   11                THE COURT:    ALL RIGHT.    I THINK THAT TAKES CARE OF

10:02AM   12     EVERYTHING TODAY.

10:02AM   13                MR. ATKINSON:    THANK YOU, YOUR HONOR.

10:02AM   14                MR. KAMBER:    THANK YOU, YOUR HONOR.

10:02AM   15                MR. WERDEGAR:    THANK YOU VERY MUCH, YOUR HONOR.

10:02AM   16                THE COURT:    THANK YOU ALL.

10:02AM   17                THE CLERK:    COURT IS ADJOURNED.

10:02AM   18          (COURT CONCLUDED AT 10:02 A.M.)

          19

          20

          21

          22

          23

          24

          25



                                     UNITED STATES COURT REPORTERS
     Case 5:16-cv-03260-BLF Document 548 Filed 06/05/19 Page 46 of 46


 1

 2

 3                          CERTIFICATE OF REPORTER

 4

 5

 6

 7           I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8     STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9     280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10     CERTIFY:

11           THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12     A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13     ABOVE-ENTITLED MATTER.

14

15
                                ______________________________
16                              IRENE RODRIGUEZ, CSR, RMR, CRR
                                CERTIFICATE NUMBER 8074
17

18
                                DATED:   JUNE 4, 2019
19

20

21

22

23

24

25



                          UNITED STATES COURT REPORTERS
